SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

Dated as of April 1, 2008

Among

FERRO FINANCE CORPORATION

as the Seller

and

CAFCO, LLC

as the Investor

and

CITIBANK, N.A.

as a Bank

and

CITICORP NORTH AMERICA, INC.

as the Agent

and

FERRO COLOR & GLASS CORPORATION
and
FERRO PFANSTIEHL LABORATORIES, INC.

as Originators

and

FERRO CORPORATION

1

as Collection Agent and an Originator
TABLE OF CONTENTS

Page

2

SCHEDULES

         
SCHEDULE I
SCHEDULE II
      -Lock-Box Banks
-Credit and Collection Policy SCHEDULE III-A
  -Approved OECD Countries SCHEDULE III-B
  -Other Approved Jurisdictions
SCHEDULE IV
      -Seller UCC Information
ANNEXES
 
 

 
 
 

ANNEX A-1
ANNEX A-2
ANNEX A-3
ANNEX B
ANNEX C
ANNEX D
ANNEX E
ANNEX F
ANNEX G
  -
-
-
-
-
-
-
-
-   Form of Monthly Report
Form of Weekly Report
Form of Daily Report
Form of Lock-Box Agreement
Forms of Opinions of Counsel to the Seller
Form of Drawdown Notice
[Reserved]
Agreed Upon Procedures
Form of Collateral Advance Account Agreement

3

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as of April 1, 2008

FERRO FINANCE CORPORATION, an Ohio corporation (the “Seller”), CAFCO, LLC, a
Delaware limited liability company, CITIBANK, N.A., (“Citibank”), CITICORP NORTH
AMERICA, INC., a Delaware corporation (“CNAI”), as agent (the “Agent”) for the
Investors and the Banks (each as defined herein), FERRO COLOR & GLASS
CORPORATION, a Pennsylvania corporation (“Ferro Color”), as an Originator, FERRO
PFANSTIEHL LABORATORIES, INC., a Delaware corporation (“FPL”), as an Originator
and FERRO CORPORATION, an Ohio corporation (“Ferro”), as Collection Agent and an
Originator, agree as follows:

PRELIMINARY STATEMENT. The Seller, Ferro Electronic Materials Inc., Ferro, the
Agent, the Collection Agent and CAFCO (as such terms are herein defined) entered
into that certain Receivables Purchase Agreement dated as of September 28, 2000
(the “Original RPA”). The Seller, Ferro Electronic Materials Inc., Ferro, the
Agent, the Collection Agent, CAFCO and Citibank, N.A., amended and restated the
Original RPA pursuant to that certain Amended and Restated Receivables Purchase
Agreement dated as of June  29, 2006 (as amended heretofore, the “Existing
RPA”), pursuant to which Citibank, N.A. became a party to such amended and
restated agreement. The Seller has acquired, and may continue to acquire,
Receivables from Ferro, either by purchase or by contribution to the capital of
the Seller, as determined from time to time by the Seller and Ferro. The Seller
has sold and is prepared to continue to sell undivided fractional ownership
interests (referred to herein as “Receivable Interests”) in the Receivables.
CAFCO may, in its sole discretion, purchase such Receivable Interests, and the
Banks are prepared to purchase such Receivable Interests, in each case on the
terms set forth herein. The parties hereto wish to amend and restate the
Existing RPA in its entirety and to add Ferro Color and FPL as parties to such
amended and restated agreement. Accordingly, the parties agree that the Existing
RPA is amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Second Amended and Restated
Receivables Purchase Agreement (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“2005 Downgrade Event” means the BB Downgrade Event which occurred on June 2,
2005, as a result of the downgrade to BB by S&P of Ferro’s long term public
senior unsecured non-credit-enhanced debt securities.

“2006 Downgrade Events” means (i) the BB Downgrade Event which occurred on
March 20, 2006, as a result of Moody’s downgrading the long term public senior
unsecured non-credit-enhanced debt securities of Ferro to B1 and then
withdrawing its rating on such debt securities, and (ii) the further downgrading
by S&P on March 31, 2006 of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro to B.

“Adjusted Eurodollar Rate” means, for any Fixed Period, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the Eurodollar Rate
for such Fixed Period by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Fixed Period.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.

“Affected Person” has the meaning specified in Section 2.08(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

“Agent’s Account” means the special account (account number 4063-6695) of the
Agent maintained at the office of Citibank at 399 Park Avenue, New York,
New York.

“Allocation Percentage” means, at any time, the sum of the Receivable Interest
percentages at such time, based on the information in the most recent Daily
Report.

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:

(i) the rate of interest announced publicly by Citibank in New York, New York,
from time to time as Citibank’s base rate;

(ii) 1/2 of one percent above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, in
either case adjusted to the nearest 1/4 of one percent or, if there is no
nearest 1/4 of one percent, to the next higher 1/4 of one percent; or

(iii) the Federal Funds Rate.

“Amortization Period” means the period commencing on the day following the last
day of the Revolving Period and ending on the later of the Facility Termination
Date and the date on which no Capital of or Yield on any Receivable Interest
shall be outstanding and all other amounts owed by the Seller to the Investor,
the Banks, the Agent and the Collection Agent shall be paid in full.

“Approved OECD Country” means each of the countries listed on Schedule III-A
hereto, as such Schedule may be amended from time to time upon request of the
Seller or the Collection Agent, with the prior written approval of the Agent.
Additionally, the Agent may remove countries from such Schedule at any time, as
it determines in its sole discretion, upon prior written notice to the Seller
and the Collection Agent.

“Asset Purchase Agreement” means (a) in the case of any Bank other than
Citibank, the asset purchase agreement entered into by such Bank concurrently
with the Assignment and Acceptance pursuant to which it became party to this
Agreement and (b) in the case of Citibank, the secondary market agreement, asset
purchase agreement or other similar liquidity agreement entered into by Citibank
or any other Eligible Assignee for the benefit of CAFCO, to the extent relating
to the sale or transfer of interests in Receivable Interests.

“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the sum of the Eurodollar Rate for such Fixed
Period plus the greater of (x) 1.50% per annum and (y) 0.25% per annum plus the
“Applicable Margin” then applicable to “Revolving Loans” which are “LIBO Rate
Loans” under the Credit Agreement (terms in this clause (y) having the meanings
set forth in the Credit Agreement); provided, however, that in case of:

(i) any Fixed Period on or prior to the first day of which an Investor or Bank
shall have notified the Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for such
Investor or Bank to fund such Receivable Interest at the Assignee Rate set forth
above (and such Investor or Bank shall not have subsequently notified the Agent
that such circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 29 days (it being understood and
agreed that this clause (ii) shall not be applicable to a Fixed Period for which
Yield is to be computed by reference to the Eurodollar Rate that is intended to
have a one-month duration but due solely to LIBOR interest period convention the
duration thereof will be less than 30 days),

(iii) any Fixed Period as to which the Agent does not receive notice, by no
later than 12:00 noon (New York City time) on the third Business Day preceding
the first day of such Fixed Period, that the related Receivable Interest will
not be funded by issuance of commercial paper, or

(iv) any Fixed Period for a Receivable Interest the Capital of which allocated
to the Investors or the Banks is less than $500,000,

the “Assignee Rate” for such Fixed Period shall be an interest rate per annum
equal to the Alternate Base Rate in effect from time to time during such Fixed
Period; provided further that the Agent and the Seller may agree in writing from
time to time upon a different “Assignee Rate”.

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and accepted by the Agent, pursuant to
which such Eligible Assignee may become a party to this Agreement, in a form
acceptable to the Agent and approved by the Seller (which approval by the Seller
shall not be unreasonably withheld or delayed and shall not be required if an
Event of Termination or an Incipient Event of Termination has occurred and is
continuing).

“Average Maturity” means at any time that period of days equal to the average
maturity of the Pool Receivables calculated by the Collection Agent in the then
most recent Monthly Report; provided if the Agent shall disagree with any such
calculation, the Agent may recalculate such Average Maturity.

“Bank Commitment” of any Bank means, (a) with respect to Citibank, $100,000,000
or such amount as reduced or increased by any Assignment and Acceptance entered
into between Citibank and other Banks; or (b) with respect to a Bank that has
entered into an Assignment and Acceptance, the amount set forth therein as such
Bank’s Bank Commitment, in each case as such amount may be reduced or increased
by an Assignment and Acceptance entered into between such Bank and an Eligible
Assignee and accepted by the Agent, and as may be further reduced (or
terminated) pursuant to the next sentence. Any reduction (or termination) of the
Purchase Limit pursuant to the terms of this Agreement shall reduce ratably (or
terminate) each Bank’s Bank Commitment.

“Banks” means Citibank and each Eligible Assignee that shall become a party to
this Agreement pursuant to Section 10.03.

“BB Downgrade Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro are rated below BB+ by S&P or Ba1
by Moody’s, or if Ferro does not have long term public senior unsecured
non-credit-enhanced debt ratings from both S&P and Moody’s, Ferro is judged by
the Agent, in its sole discretion, to be of credit quality below (with respect
to each missing rating) BB+ by S&P or Ba1 by Moody’s.

“Business Day” means any day on which (i) banks are not authorized or required
to close in New York, New York or Cleveland, Ohio, and (ii) if this definition
of “Business Day” is utilized in connection with the Eurodollar Rate, dealings
are carried out in the London interbank market.

“CAFCO” means CAFCO, LLC and any successor or assign of CAFCO that is a
receivables investment company which in the ordinary course of its business
issues commercial paper or other securities to fund its acquisition and
maintenance of receivables.

“Capital” of any Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase by CAFCO or a
Bank pursuant to this Agreement, or such amount divided or combined in
accordance with Section 2.07, in each case reduced from time to time by
Collections distributed on account of such Capital pursuant to Section 2.04(e);
provided that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.

“Cash Collateral Account” means account no. 657 547 879 maintained by the
Collection Agent, in the name of the Seller, for the benefit of the Investors,
and under the sole dominion and control of the Agent, with the Cash Collateral
Bank.

“Cash Collateral Agreement” means that certain Cash Collateral Account and
Control Agreement dated May 29, 2002 by and among Ferro, the Collection Agent
and the Agent, as the same has been or may be amended, restated, supplemented or
otherwise modified from time to time.

“Cash Collateral Bank” means National City Bank.

“Cash Secured Advance” means, in respect of any Bank, without duplication, the
aggregate amount of the proceeds (a) (i) of the advance, if any, made by such
Bank pursuant to Section 2.01(d) and (ii) of such Bank’s ratable share of any
applications of Collections of Receivables during the Term Period for such Bank
to reduce the “Capital” in respect of the Receivable Interest hereunder and
(b) on deposit at such time in the Collateral Advance Account (including any
such proceeds invested by the Agent at such time in Eligible Investments
pursuant to Section 6.09(c)), it being understood that the amount of such Bank’s
Cash Secured Advance shall be decreased by such Bank’s ratable share of the
funds paid from time to time from the Collateral Advance Account to the Seller
to make a purchase of an interest in the Receivable Interest from time to time
during the Term Period for such Bank.

“Cash Secured Advance Commencement Date” means, with respect to any Bank, the
same day as the Term-Out Bank Purchase Date for such Bank, provided that the
Cash Secured Advance Commencement Date shall occur if, but only if, the Facility
Termination Date shall not have occurred on or prior to such date and no Event
of Termination or Incipient Event of Termination exists on such date.

“Citibank” means Citibank, N.A., a national banking association.

“Class 2 Special Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro are rated below B by S&P (if rated
by S&P) or B2 by Moody’s (if rated by Moody’s), or if Ferro does not have long
term public senior unsecured non-credit-enhanced debt ratings from both S&P and
Moody’s, Ferro is judged by the Agent, in its sole discretion, to be of credit
quality below (with respect to each missing rating) B by S&P or B2 by Moody’s.

“Collateral Advance Account” has the meaning specified in Section 6.09(a).

“Collateral Advance Account Agreement” means an agreement among the Collection
Agent, the Seller, the Agent and the Collateral Advance Account Bank in
substantially the form of Annex G hereto, and otherwise in form and substance
satisfactory to the Agent.

“Collateral Advance Account Bank” has the meaning specified in Section 6.09(a).

“Collateral Advance Account Direction” has the meaning specified in
Section 6.09(b).

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to administer and collect Pool Receivables.

“Collection Agent Fee” has the meaning specified in Section 2.05(a).

“Collection Delay Period” means 10 days or such other number of days as the
Agent may select upon three Business Days’ notice to the Seller.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and any Collection
of such Receivable deemed to have been received pursuant to Section 2.04.

“Commitment Termination Date” means the earlier of (a) June 3, 2008, unless,
prior to such date (or the date so extended pursuant to this clause), upon the
Seller’s request, made not more than 45 days prior to the then Commitment
Termination Date, one or more Banks having Bank Commitments equal to 100% of the
Purchase Limit shall in their sole discretion consent, which consent shall be
given not more than 30 days prior to the then Commitment Termination Date, to
the extension of the Commitment Termination Date to a date occurring not more
than 364 days after the then Commitment Termination Date; provided, however,
that any failure of any Bank to respond to the Seller’s request for such
extension shall be deemed a denial of such request by such Bank and (b) the
Facility Termination Date; provided, however, that if, and only if, there shall
have occurred a Cash Secured Advance Commencement Date for any Bank, the
Commitment Termination Date for such Bank shall mean the earlier of June 2, 2009
and the date referenced in the preceding clause (b).

“Concentration Limit” for any Obligor means at any time 3.25% (“Normal
Concentration Limit”), or such other percentage (“Special Concentration Limit”)
for such Obligor designated by the Agent in a writing delivered to the Seller;
provided that in the case of an Obligor with any Affiliated Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliated
Obligor are one Obligor; provided further that the Agent may cancel any Special
Concentration Limit upon three Business Days’ notice to the Seller.

“Contract” means an agreement between an Originator (directly and not, for the
avoidance of doubt, by or through a subsidiary thereof) and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Agent, pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.

“CP Fixed Period Date” means, for any Receivable Interest, the date of purchase
of such Receivable Interest and thereafter the tenth day of each calendar month
(or, if such day is not a Business Day, the immediately succeeding Business
Day) or any other day as shall have been agreed to in writing by the Agent and
the Seller prior to the first day of the preceding Fixed Period for such
Receivable Interest or, if there is no preceding Fixed Period, prior to the
first day of such Fixed Period.

“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of June 8, 2007, among Ferro and certain of its designated subsidiaries
from time to time party thereto, as borrowers, various financial institutions
and other persons from time to time party thereto, as lenders, Credit Suisse,
Cayman Islands Branch, as term loan administrative agent, National City Bank, as
the revolving loan administrative agent and the collateral agent, and Keybank
National Association, as the documentation agent, and any credit facility
replacing or succeeding thereto, each as the same may be amended, restated,
modified or supplemented from time to time, provided, that, for the purposes of
determining whether an event of default under the Credit Agreement has occurred
as described in Section 7.01(o) hereof, no effect shall be given to any waiver
of any breach of any financial covenant contained in the Credit Agreement that
has been granted by the lenders party to the Credit Agreement.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller in effect on the date of this Agreement and
described in Schedule II hereto, as modified in compliance with this Agreement.

“Cure Period” means the period beginning on and including a Pool Non-compliance
Date and ending on but excluding the earlier of (a) the first date thereafter on
which the Net Receivables Pool Balance equals or exceeds the Required Net
Receivables Pool Balance and (b) the fifth consecutive Business Day following
the occurrence of such Pool Non-compliance Date.

“Daily Report” means a report in substantially the form of Annex A-3 hereto and
containing such additional information as the Agent may reasonably request from
time to time, furnished by the Collection Agent to the Agent pursuant to
Section 6.02(h), following the occurrence of a BB Downgrade Event other than the
2005 Downgrade Event or the 2006 Downgrade Events.

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

“Default Ratio” means the ratio (expressed as a percentage) computed as of the
last day of each calendar month by dividing (i) the aggregate Outstanding
Balance of all Originator Receivables that were Defaulted Receivables on such
day or that would have been Defaulted Receivables on such day had they not been
written off the books of the relevant Originator or the Seller during such month
by (ii) the aggregate Outstanding Balance of all Originator Receivables on such
day.

“Defaulted Receivable” means an Originator Receivable:

(i) as to which any payment, or part thereof, remains unpaid for 90 or more days
from the original due date for such payment;

(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g); or

(iii) which, consistent with the Credit and Collection Policy, would be written
off the relevant Originator’s or the Seller’s books as uncollectible.

“Deferred Purchase Price” has the meaning specified in the Originator Purchase
Agreement.

“Deposit Date” means each day on which any Collections are deposited in any of
the Lock-Box Accounts or on which the Collection Agent shall receive Collections
of Receivables.

“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon three Business Days’
notice by the Agent to the Seller.

“Diluted Receivable” means that portion (and only that portion) of any
Originator Receivable which is either (a) reduced or canceled as a result of
(i) any defective, rejected or returned merchandise or services or any failure
by the relevant Originator to deliver any merchandise or provide any services or
otherwise to perform under the underlying Contract or invoice, (ii) any change
in the terms of or cancellation of, a Contract or invoice or any cash discount,
discount for quick payment or other adjustment by the relevant Originator which
reduces the amount payable by the Obligor on the related Originator Receivable
(except any such change or cancellation resulting from or relating to the
financial inability to pay or insolvency of the Obligor of such Originator
Receivable) or (iii) any set-off by an Obligor in respect of any claim by such
Obligor as to amounts owed by it on the related Originator Receivable (whether
such claim arises out of the same or a related transaction or an unrelated
transaction) or (b) subject to any specific dispute, offset, counterclaim or
defense whatsoever (except the discharge in bankruptcy of the Obligor thereof);
provided that Diluted Receivables are calculated assuming that all chargebacks
are resolved in the Obligor’s favor and do not include contractual adjustments
to the amount payable by an Obligor that are eliminated from the Originator
Receivables balance sold to the Seller through a reduction in the purchase price
for the related Originator Receivable.

“Dilution Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the aggregate original Outstanding Balance of all Originator Receivables
created by the Originators during the two most recently ended calendar months by
(ii) the Outstanding Balance of Originator Receivables (other than Defaulted
Receivables) as at the last day of the most recently ended calendar month.

“Dilution Percentage” means, as of any date, (I) absent the existence of a
Special Event or a Class 2 Special Event, the product of (x) 1.2, multiplied by
(y) the highest three month average Dilution Ratio for each three-month period
ending on the last day of the twelve most recent calendar months, (II) during
the existence of a Special Event, but absent the existence of a Class 2 Special
Event, the product of (a) the sum of (i) the product of (x) two, multiplied by
(y) the average of the Dilution Ratios for each of the twelve most recently
ended calendar months, plus (ii) the Dilution Volatility Ratio as at the last
day of the most recently ended calendar month, multiplied by (b) the Dilution
Horizon Factor as of such date, and (III) during the existence of a Class 2
Special Event, the product of (a) the sum of (i) the product of (x) 2.25,
multiplied by (y) the average of the Dilution Ratios for each of the twelve most
recently ended calendar months, plus (ii) the Dilution Volatility Ratio as at
the last day of the most recently ended calendar month, multiplied by (b) the
Dilution Horizon Factor as of such date.

“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by dividing (i) the
aggregate amount of Originator Receivables which became Diluted Receivables
during such calendar month by (ii) the aggregate Outstanding Balance (in each
case, at the time of creation) of all Originator Receivables created during the
second calendar month immediately preceding such calendar month.

“Dilution Reserve” means, for any Receivable Interest on any date, an amount
equal to:

DP   x (C + YFR)

1 — DP

where:



      DP = the Dilution Percentage for such Receivable Interest on such date.  



      C = the Capital of such Receivable Interest on such date.  



      YFR = the Yield and Fee Reserve for such Receivable Interest on such date.
 

“Dilution Volatility Ratio” means, as of any date, a ratio (expressed as a
percentage) equal to the product of (i) the highest of the Dilution Ratios
calculated for each of the twelve most recently ended calendar months minus the
average of the Dilution Ratios for each of the twelve most recently ended
calendar months, and (ii) a ratio calculated by dividing the highest of the
Dilution Ratios calculated for each of the twelve most recently ended calendar
months by the average of the Dilution Ratios for each of the twelve most
recently ended calendar months.

“Drawdown Notice” means a letter in substantially the form of Annex D hereto
executed and delivered by the Seller to the Agent, as such form may be amended
or restated in accordance with the terms thereof.

“Eligible Assignee” means (i) CNAI or any of its Affiliates, (ii) any Person
managed by Citibank, CNAI or any of their Affiliates, or (iii) any financial or
other institution acceptable to the Agent and approved by the Seller (which
approval by the Seller shall not be unreasonably withheld or delayed and shall
not be required if an Event of Termination or an Incipient Event of Termination
has occurred and is continuing).

“Eligible Investments” means book-entry securities entered on the books of the
registrar of such securities and held in the name or on behalf of the Agent,
negotiable instruments or securities represented by instruments in bearer or
registered form (registered in the name of the Agent or its nominee) which
evidence:

(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States;

(b) insured demand deposits, time deposits or certificates of deposit of any
commercial bank that (i) is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated, at the time of the
investment or contractual commitment to invest therein, as described in
clause (d), (iii) is organized under the laws of the United States or any state
thereof and (iv) has combined capital and surplus of at least $500,000,000;

(c) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any bank of the type described in clause (b) above;

(d) commercial paper (maturing no later than the Business Day prior to the first
Settlement Date following the date of purchase) having, at the time of the
investment or contractual commitment to invest therein, the highest short-term
rating from each of S&P and Moody’s;

(e) investments in no-load money market funds having a rating from each rating
agency rating such fund in its highest investment category (including such funds
for which the Agent or any of its Affiliates is investment manager or advisor);
and

(f) any other investments agreed upon between the Seller and the Agent.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which is a resident of the United States (including, without
limitation, Puerto Rico), Canada, an Approved OECD Country or an Other Approved
Jurisdiction, provided that (A) the aggregate Outstanding Balance of all
Eligible Receivables having Obligors which are residents of an Approved OECD
Country or an Other Approved Jurisdiction may not exceed an amount equal to two
times the aggregate of the Loss Reserves for all Receivable Interests at such
time, (B) the aggregate Outstanding Balance of all Eligible Receivables having
Obligors which are residents of an Other Approved Jurisdiction may not exceed an
amount equal to the aggregate of the Loss Reserves for all Receivable Interests
at such time, (C) the aggregate Outstanding Balance of all Eligible Receivables
having Obligors which are residents of Japan may not exceed $5,000,000, and
(D) with respect to each country which is an Other Approved Jurisdiction, the
aggregate Outstanding Balance of all Eligible Receivables having Obligors which
are residents of such country may not exceed (1) 5% of the then outstanding
Capital of all Receivable Interests, at any time that the sovereign long-term
debt rating of such country is at least A by S&P and at least A2 by Moody’s, and
(2) 3.3% of the then outstanding Capital of all Receivable Interests, at any
time that the sovereign long-term debt rating of such country is not at least A
by S&P and at least A2 by Moody’s;

(ii) the Obligor of which is not an Affiliate of any of the parties hereto and
is not a government or a governmental subdivision or agency;

(iii) the Obligor of which, at the time of the initial creation of an interest
therein under this Agreement, is a Designated Obligor and is not the Obligor of
any Defaulted Receivables which in the aggregate constitute 15% or more of the
aggregate Outstanding Balance of all Receivables of such Obligor;

(iv) which at the time of the initial creation of an interest therein under this
Agreement is not a Defaulted Receivable;

(v) which, according to the Contract related thereto, is required to be paid in
full either (A) within not more than 60 days of the original billing date
therefor or (B) within more than 60 but no more than 90 days of the original
billing date therefor if the aggregate Outstanding Balance of such Receivable
and all other Receivables having similar payment terms does not exceed 25% of
the then Outstanding Balance of all Pool Receivables at such time;

(vi) which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;

(vii) which is an “account” within the meaning of Article 9 of the UCC of the
applicable jurisdictions governing the perfection of the interest created by a
Receivable Interest;

(viii) which is denominated and payable only in United States dollars in the
United States;

(ix) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the Obligor of such Receivable and is not subject to any Adverse Claim or any
dispute, offset, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor);

(x) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which none of the Seller, the Originators or the
Obligor is in violation of any such law, rule or regulation in any material
respect;

(xi) which arises under a Contract which (A) does not require the Obligor
thereunder to consent to the transfer, sale or assignment of the rights and
duties of the Seller or the relevant Originator thereunder and (B) does not
contain a confidentiality provision that purports to restrict the ability of the
Agent, the Investors or the Banks to exercise their rights under this Agreement,
including, without limitation, their right to review the Contract;

(xii) which was generated in the ordinary course of the relevant Originator’s
business;

(xiii) which, at the time of the initial creation of an interest therein under
this Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof;

(xiv) which (A) satisfies all applicable requirements of the Credit and
Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Agent may from time to time specify to the Seller upon 30 days’ notice;

(xv) as to which, at or prior to the time of the initial creation of an interest
therein under this Agreement, the Agent has not notified the Seller that such
Receivable (or class of Receivables) is no longer acceptable for purchase by
CAFCO and the Banks hereunder; and

(xvi) which, if it was originated by either of Ferro Color or FPL, was
originated on or after April 1, 2008.

“E-Mail Seller Report” has the meaning specified in Section 6.02(g).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum equal
to the rate per annum at which deposits in U.S. dollars are offered by the
principal office of Citibank in London, England to prime banks in the London
interbank market at 11:00 A.M. (London Time) two Business Days before the first
day of such Fixed Period in an amount substantially equal to the Capital
associated with such Fixed Period on such first day and for a period equal to
such Fixed Period.

“Eurodollar Rate Reserve Percentage” of any Investor or Bank for any Fixed
Period in respect of which Yield is computed by reference to the Eurodollar Rate
means the reserve percentage applicable two Business Days before the first day
of such Fixed Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Fixed Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Investor or Bank with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Fixed
Period.

“Event of Termination” has the meaning specified in Section 7.01.

“Excess Interest” means, in respect of Cash Secured Advances at any time, the
excess of (i) the aggregate unpaid accrued interest on the Cash Secured Advances
at such time over (ii) the aggregate interest and dividends received by the
Agent in respect of the Term-Out Bank Collateral and available for withdrawal
from the Collateral Advance Account at such time.

“Existing RPA” has the meaning specified in the preliminary statements to this
Agreement.

“FPL” means Ferro Pfanstiehl Laboratories, Inc., a Delaware corporation.

“Facility Termination Date” means the earliest of (i) June 2, 2009 or (ii) the
date determined pursuant to Section 7.01 or (iii) the date the Purchase Limit
reduces to zero pursuant to Section 2.01(b).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Agreement” has the meaning specified in Section 2.05(b).

“Fees” has the meaning specified in Section 2.05(b).

“Ferro” means Ferro Corporation, an Ohio corporation.

“Ferro Color” means Ferro Color & Glass Corporation, a Pennsylvania corporation.

“Fixed Period” means, with respect to any Receivable Interest:

(a) in the case of any Fixed Period in respect of which Yield is computed by
reference to the Investor Rate, each successive period commencing on each CP
Fixed Period Date for such Receivable Interest and ending on the next succeeding
CP Fixed Period Date for such Receivable Interest; and

(b) in the case of any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate, each successive period of from one to and
including 29 days, or a period of one, two or three months, as the Seller shall
select and the Agent may approve on notice by the Seller received by the Agent
(including notice by telephone, confirmed in writing) not later than 11:00 A.M.
(New York City time) on (x) the day which occurs three Business Days before the
first day of such Fixed Period (in the case of Fixed Periods in respect of which
Yield is computed by reference to the Eurodollar Rate) or (y) the first day of
such Fixed Period (in the case of Fixed Periods in respect of which Yield is
computed by reference to the Alternate Base Rate), each such Fixed Period for
such Receivable Interest to commence on the last day of the immediately
preceding Fixed Period for such Receivable Interest (or, if there is no such
Fixed Period, on the date of purchase of such Receivable Interest), except that
if the Agent shall not have received such notice, or the Agent and the Seller
shall not have so mutually agreed, before 11:00 A.M. (New York City time) on
such day, such Fixed Period shall be one day;

provided, however, that:

(i) any Fixed Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day (provided, however, if Yield in respect of such Fixed Period is computed by
reference to the Eurodollar Rate, and such Fixed Period would otherwise end on a
day which is not a Business Day, and there is no subsequent Business Day in the
same calendar month as such day, such Fixed Period shall end on the next
preceding Business Day);

(ii) in the case of any Fixed Period of one day, (A) if such Fixed Period is the
initial Fixed Period for a Receivable Interest, such Fixed Period shall be the
day of the purchase of such Receivable Interest; (B) any subsequently occurring
Fixed Period which is one day shall, if the immediately preceding Fixed Period
is more than one day, be the last day of such immediately preceding Fixed Period
and, if the immediately preceding Fixed Period is one day, be the day next
following such immediately preceding Fixed Period; and (C) if such Fixed Period
occurs on a day immediately preceding a day which is not a Business Day, such
Fixed Period shall be extended to the next succeeding Business Day; and

(iii) in the case of any Fixed Period for any Receivable Interest which
commences before the Termination Date for such Receivable Interest and would
otherwise end on a date occurring after such Termination Date, such Fixed Period
shall end on such Termination Date and the duration of each Fixed Period which
commences on or after the Termination Date for such Receivable Interest shall be
of such duration (including, without limitation, one day) as shall be selected
by the Agent or, in the absence of any such selection, each period of thirty
days from the last day of the immediately preceding Fixed Period.

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Investor” means CAFCO and all other owners by assignment or otherwise of a
Receivable Interest originally purchased by CAFCO and, to the extent of the
undivided interests so purchased, shall include any participants.

“Investor Rate” for any Fixed Period for any Receivable Interest means the per
annum rate equivalent to the weighted average of the per annum rates paid or
payable by CAFCO from time to time as interest on or otherwise (by means of
interest rate hedges or otherwise) in respect of those promissory notes issued
by CAFCO that are allocated, in whole or in part, by the Agent (on behalf of
CAFCO) to fund the purchase or maintenance of such Receivable Interest during
such Fixed Period as determined by the Agent (on behalf of CAFCO) and reported
to the Seller and, if the Collection Agent is not the Seller, the Collection
Agent, which rates shall reflect and give effect to the commissions of placement
agents and dealers in respect of such promissory notes, to the extent such
commissions are allocated, in whole or in part, to such promissory notes by the
Agent (on behalf of CAFCO); provided, however, that if any component of such
rate is a discount rate, in calculating the “Investor Rate” for such Fixed
Period the Agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum.

“Liquidation Day” means, for any Receivable Interest, (i) each day during a
Fixed Period for such Receivable Interest on which the conditions set forth in
Section 3.02 are not satisfied, and (ii) each day which occurs on or after the
Termination Date for such Receivable Interest.

“Liquidation Fee” means, for (i) any Fixed Period during which a Liquidation Day
occurs or (ii) any Fixed Period for which Yield is computed by reference to the
Investor Rate and a reduction of Capital is made for any reason (x) in an amount
greater than $25,000,000 on a Settlement Date or (y) in any amount on any day
other than a Settlement Date or (iii) any Fixed Period for which Yield is
computed by reference to the Eurodollar Rate and a reduction of Capital is made
for any reason on any day other than the last day of such Fixed Period, the
amount, if any, by which (A) the additional Yield (calculated without taking
into account any Liquidation Fee or any shortened duration of such Fixed Period
pursuant to clause (iii) of the definition thereof) which would have accrued
during such Fixed Period on the reductions of Capital of the Receivable Interest
relating to such Fixed Period had such reductions remained as Capital, exceeds
(B) the income, if any, received by the Investors or the Banks which hold such
Receivable Interest from the investment of the proceeds of such reductions of
Capital.

“Lock-Box Account” means an account maintained at a Lock-Box Bank for the
purpose of receiving Collections.

“Lock-Box Agreement” means an agreement, in substantially the form of Annex B.

“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts.

“Loss Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the aggregate Outstanding Balance (in each case, at the time of creation) of
all Originator Receivables created by the Originators during the four most
recently ended calendar months by (ii) the Outstanding Balance of Originator
Receivables (other than Defaulted Receivables) as at the last day of the most
recently ended calendar month.

“Loss Percentage” means, as of any date, (I) absent the existence of a Class 2
Special Event, the greatest of (i) the product of (A) two multiplied by (B) the
Loss Horizon Factor as of the last day of the most recently ended calendar month
multiplied by (C) the highest of the Loss Ratios for the twelve most recently
ended calendar months, (ii) four times the Normal Concentration Limit and
(iii) 13%, and (II) during the existence of a Class 2 Special Event, the
greatest of (i) the product of (A) 2.25 multiplied by (B) the Loss Horizon
Factor as of the last day of the most recently ended calendar month multiplied
by (C) the highest of the Loss Ratios for the twelve most recently ended
calendar months, (ii) five times the Normal Concentration Limit and
(iii) 16.25%.

“Loss Ratio” means, as of any date, the average of the ratios (each expressed as
a percentage) for each of the three most recently ended calendar months computed
for each such month by dividing (i) the sum of the aggregate Outstanding Balance
of Originator Receivables which were 91-120 days past due (or otherwise would
have been classified during such month as Defaulted Receivables in accordance
with clause (ii) or (iii) of the definition of “Defaulted Receivables”) as at
the last day of such month plus (without duplication) write-offs during such
month, by (ii) the aggregate Outstanding Balance (in each case, at the time of
creation) of Originator Receivables created during the fourth preceding month.

“Loss Reserve” means, for any Receivable Interest on any date, an amount equal
to:

LP   x (C + YFR)

1 — LP

where:



      LP = the Loss Percentage for such Receivable Interest on such date.  



      C = the Capital of such Receivable Interest on such date.  



      YFR = the Yield and Fee Reserve for such Receivable Interest on such date.
 

“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage) computed
as of the last day of each calendar month by dividing (i) the aggregate
Outstanding Balance of all Originator Receivables written off by the Originators
or the Seller, or which should have been written off by the Originators or the
Seller in accordance with the Credit and Collection Policy, during the twelve
calendar month period ending on such last day by (ii) the aggregate amount of
Collections of Originator Receivables actually received during such period.

“Monthly Report” means a report in substantially the form of Annex A-1 hereto
and containing such additional information as the Agent may reasonably request
from time to time, furnished by the Collection Agent to the Agent pursuant to
Section 6.02(g).

“Moody’s” means Moody’s Investors Service, Inc.

“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables then in the Receivables Pool reduced by the sum of (i) the
Outstanding Balance of such Eligible Receivables that are then Defaulted
Receivables, (ii) the aggregate amount by which the Outstanding Balance of
Eligible Receivables (other than Defaulted Receivables) of each Obligor then in
the Receivables Pool exceeds the product of (A) the Concentration Limit for such
Obligor multiplied by (B) the aggregate outstanding Capital of all Receivable
Interests, (iii) the aggregate amount of Collections on hand at such time for
payment on account of any Eligible Receivables, the Obligor of which has not
been identified, (iv) the aggregate Outstanding Balance of all Eligible
Receivables in respect of which any credit memo issued by an Originator or the
Seller is outstanding at such time to the extent deemed Collections have not
been paid pursuant to Section 2.04(f) and (v) the aggregate amount of deposits
received by the Originators and the Seller from any Obligors with respect to
Eligible Receivables.

“Non-Investment Grade Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro are rated below BBB- by S&P or Baa3
by Moody’s, or if Ferro does not have long term public senior unsecured
non-credit-enhanced debt ratings from both S&P and Moody’s, Ferro is judged by
the Agent, in its sole discretion, to be of credit quality below (with respect
to each missing rating) BBB- by S&P or Baa3 by Moody’s.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Original RPA” has the meaning specified in the preliminary statements to this
Agreement.

“Originator Purchase Agreement” means the Amended and Restated Purchase and
Contribution Agreement dated as of April 1, 2008 between Ferro, as seller, and
the Seller, as purchaser, as the same has been or may be amended, modified or
restated from time to time.

“Originator Receivable” means the indebtedness of any Obligor resulting from the
provision or sale of merchandise, insurance or services by an Originator under a
Contract, and includes the right to payment of any interest or finance charges
and other obligations of such Obligor with respect thereto.

“Originators” means Ferro, Ferro Color and FPL.

“Other Approved Jurisdiction” means each of the countries listed on
Schedule III-B hereto, as such Schedule may be amended from time to time upon
request of the Seller or the Collection Agent, with prior written approval of
the Agent; provided, however, that at any time that the sovereign long-term debt
rating of any country listed on such Schedule falls below BBB- by S&P or below
Baa3 by Moody’s, such country will cease to be an Other Approved Jurisdiction.
Additionally, the Agent may remove countries from such Schedule at any time, as
it determines in its sole discretion, upon prior written notice to the Seller
and the Collection Agent.

“Other Companies” means the Originators and all of their Subsidiaries except the
Seller.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Percentage” of any Bank means, (a) with respect to Citibank, the percentage set
forth on the signature page to this Agreement, or such amount as reduced or
increased by any Assignment and Acceptance entered into with an Eligible
Assignee, or (b) with respect to a Bank that has entered into an Assignment and
Acceptance, the amount set forth therein as such Bank’s Percentage, or such
amount as reduced or increased by an Assignment and Acceptance entered into
between such Bank and an Eligible Assignee.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pool Non-compliance Date” means any day on which the Net Receivables Pool
Balance as shown in the most recent Monthly Report or (following a
Non-Investment Grade Event but prior to a BB Downgrade Event) the most recent
Weekly Report or (following a BB Downgrade Event other than the 2005 Downgrade
Event and the 2006 Downgrade Events) the most recent Daily Report is less than
the Required Net Receivables Pool Balance.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Preceding Purchase Agreement” means each of the Originator Purchase Agreement
and the Purchase Agreement.

“Purchase Agreement” means the Purchase Agreement dated as of April 1, 2008,
between Ferro Color and FPL, as sellers, and Ferro, as purchaser, as the same
may be amended, modified or restated from time to time.

“Purchase Limit” means $100,000,000, as such amount may be reduced pursuant to
Section 2.01(b). References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 2.01(b), minus the then outstanding Capital of Receivable Interests
under this Agreement.

“Purchaser Collections” means, as of any Deposit Date, that portion of the
Collections deposited to the Lock-Box Accounts on such date or received by the
Collection Agent on such date equal to the product of (i) the Allocation
Percentage on such date times (ii) the aggregate amount of such Collections.

“Receivable” means any Originator Receivable which has been acquired by the
Seller from Ferro by purchase or by capital contribution pursuant to the
Originator Purchase Agreement.

“Receivable Interest” means, at any time, an undivided percentage ownership
interest in (i) all then outstanding Pool Receivables arising prior to the time
of the most recent computation or recomputation of such undivided percentage
interest pursuant to Section 2.03, (ii) all Related Security with respect to
such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables. Such undivided percentage interest shall be
computed as

C + YFR + LR + DR

NRPB

where:



      C = the Capital of such Receivable Interest at the time of computation.  



      YFR = the Yield and Fee Reserve of such Receivable Interest at the time of
computation.  



      LR = the Loss Reserve of such Receivable Interest at the time of
computation.  



      DR = the Dilution Reserve of such Receivable Interest at the time of
computation.  



      NRPB = the Net Receivables Pool Balance at the time of computation.  

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.03.

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable in respect of which the Obligor is a Designated Obligor at such time
or was a Designated Obligor on the date of the initial creation of an interest
in such Receivable under this Agreement.

“Related Security” means with respect to any Receivable

(i) all of the Seller’s interest in any merchandise (including returned
merchandise) relating to any sale giving rise to such Receivable;

(ii) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements filed against an Obligor describing any collateral securing such
Receivable;

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and

(iv) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor.

“Required Net Receivables Pool Balance” means, as of any day, the sum of (i) the
aggregate Reserves for all Receivable Interests calculated as of such day plus
(ii) the aggregate outstanding Capital for all Receivable Interests as of such
day. For purposes of such calculation, Capital shall be reduced by the aggregate
amount of funds then held in the Cash Collateral Account, and (to the extent
applicable) the Reserves shall be computed on such reduced Capital.

“Reserves” means, with respect to any Receivable Interest as of any day, the sum
of the Yield and Fee Reserve, the Loss Reserve and the Dilution Reserve for such
Receivable Interest as of such day.

“Revolving Period” means the period beginning on the date of the initial
purchase hereunder and terminating at the close of business on the Business Day
immediately preceding the date on which the Termination Date shall have occurred
for all Receivable Interests.

“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Seller Collections” means, as of any Deposit Date, that portion of the
Collections deposited to the Lock-Box Accounts on such date or received by the
Collection Agent on such date equal to the product of (i) 100% minus the
Allocation Percentage on such date times (ii) the aggregate amount of such
Collections.

“Seller Report” means a Monthly Report, a Weekly Report, or a Daily Report.

“Settlement Date” for any Receivable Interest means the last day of each Fixed
Period for such Receivable Interest; provided, however, that if Yield with
respect to such Receivable Interest is computed by reference to the Investor
Rate and no Liquidation Day exists on the last day of a Fixed Period for such
Receivable Interest, the Settlement Date for such Receivable Interest for such
Fixed Period shall be the second Business Day after the last day of such Fixed
Period.

“Special Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro are rated below BBB by S&P (if
rated by S&P) or Baa2 by Moody’s (if rated by Moody’s), or if Ferro does not
have long term public senior unsecured non-credit-enhanced debt ratings from
both S&P and Moody’s, Ferro is judged by the Agent, in its sole discretion, to
be of credit quality below (with respect to each missing rating) BBB by S&P or
Baa2 by Moody’s.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Seller or an Originator, as the case may be, or one or more
Subsidiaries, or by the Seller or an Originator, as the case may be, and one or
more Subsidiaries.

“Tangible Net Worth” means at any time the excess of (i) the sum of (A) the
product of (x) 100% minus the Discount (as such term is defined in the
Originator Purchase Agreement) multiplied by (y) the Outstanding Balance of all
Receivables other than Defaulted Receivables plus (B) cash and cash equivalents
of the Seller plus (C) the outstanding principal amount of Purchaser Loans (as
such term is defined in the Originator Purchase Agreement), minus (ii) the sum
of (A) Capital plus (B) the Deferred Purchase Price.

“Term Period” means, for any Bank, the period commencing on the Cash Secured
Advance Commencement Date, if any, for such Bank and ending on the first day on
which the Termination Date for all Receivable Interests held by such Bank has
occurred.

“Term-Out Bank” means any Bank for which the Term Period has commenced.

“Term-Out Bank Collateral” has the meaning specified in Section 2.14(b).

“Term-Out Bank Purchase Date” means, for any Term-Out Bank, the Commitment
Termination Date for such Bank determined pursuant to clause (a) of the
definition thereof, without giving effect to the final proviso at the end of the
definition of Commitment Termination Date.

“Termination Date” for any Receivable Interest means (i) in the case of a
Receivable Interest owned by an Investor, the earlier of (a) the Business Day
which the Seller or the Agent so designates by notice to the other at least one
Business Day in advance for such Receivable Interest and (b) the Facility
Termination Date and (ii) in the case of a Receivable Interest owned by a Bank,
the earlier of (a) the Business Day which the Seller so designates by notice to
the Agent at least one Business Day in advance for such Receivable Interest and
(b) the Commitment Termination Date.

“Transaction Document” means any of this Agreement, the Purchase Agreement, the
Originator Purchase Agreement, the Lock-Box Agreements, the Cash Collateral
Agreement, the Fee Agreement, the Collateral Advance Account Agreement, all
amendments to any of the foregoing and all other agreements and documents
delivered and/or related hereto or thereto.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Week” means each calendar week beginning on Saturday and ending on (and
including) the following Friday.

“Weekly Report” means a report in substantially the form of Annex A-2 hereto and
containing such additional information as the Agent may reasonably request from
time to time, furnished by the Collection Agent to the Agent pursuant to
Section 6.02(h), following the occurrence of a Non-Investment Grade Event (other
than the 2005 Downgrade Event or the 2006 Downgrade Events).

“Yield” means:

(i) for each Receivable Interest for any Fixed Period to the extent CAFCO will
be funding such Receivable Interest through the issuance of commercial paper or
other promissory notes,

IR x C x ED + LF

360

(ii) for each Receivable Interest for any Fixed Period to the extent (x) the
Investors will not be funding such Receivable Interest through the issuance of
commercial paper or other promissory notes, or (y) an Investor other than CAFCO
will be funding such Receivable Interest,

AR x C x ED + LF

360

where:



      AR = the Assignee Rate for such Receivable Interest for such Fixed Period
 



      C = the Capital of such Receivable Interest during such Fixed Period  



      IR = the Investor Rate for such Receivable Interest for such Fixed Period
 



      ED = the actual number of days elapsed during such Fixed Period  



      LF = the Liquidation Fee, if any, for such Receivable Interest for such
Fixed Period  

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Yield and Fee Reserve” means, for any Receivable Interest on any date, an
amount equal to

(C x YFRP) + AUYF

where:



      C = the Capital of such Receivable Interest at the close of business of
the Collection Agent on such date.  



      YFRP = the Yield and Fee Reserve Percentage on such date.  



      AUYF = accrued and unpaid Yield, Collection Agent Fee, and Fees on such
date, in each case for such Receivable Interest.  

“Yield and Fee Reserve Percentage” means, on any date, a percentage equal to

[(AER x 1.5) + AM + PF + CAF] x AVGM

360

where:



      AER = the one-month Adjusted Eurodollar Rate in effect on such date.  



      AM = the applicable spread or margin used in the calculation of the
Assignee Rate in effect on such date.  



      PF = the Program Fee (as defined in the Fee Agreement), in effect on such
date.  



      CAF = the percentage per annum used in the calculation of the Collection
Agent Fee in effect on such date.  



      AVGM = the Average Maturity on such date plus the Collection Delay Period.
 

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

SECTION 2.01. Purchase Facility. (a) On the terms and conditions hereinafter set
forth, CAFCO may, in its sole discretion, and the Banks shall, ratably in
accordance with their respective Bank Commitments, purchase Receivable Interests
from the Seller from time to time during the period from the date hereof to the
Facility Termination Date (in the case of CAFCO) and to the Commitment
Termination Date (in the case of the Banks). Under no circumstances shall CAFCO
make any such purchase, or the Banks be obligated to make any such purchase, if,
after giving effect to such purchase, the aggregate outstanding Capital of
Receivable Interests would exceed the Purchase Limit.

(b) The Seller may at any time, upon at least five Business Days’ notice to the
Agent, terminate the facility provided for in this Agreement in whole or, from
time to time, reduce in part the unused portion of the Purchase Limit; provided
that each partial reduction shall be in the amount of at least $5,000,000 or an
integral multiple thereof.

(c) Until the Agent gives the Seller the notice provided in
Section 3.02(c)(iii), the Agent, on behalf of the Investors which own Receivable
Interests, may have the Collections attributable to such Receivable Interests
automatically reinvested pursuant to Section 2.04 in additional undivided
percentage interests in the Pool Receivables by making an appropriate
readjustment of such Receivable Interests. The Agent, on behalf of the Banks
which own Receivable Interests, shall have the Collections attributable to such
Receivable Interests automatically reinvested pursuant to Section 2.04 in
additional undivided percentage interests in the Pool Receivables by making an
appropriate readjustment of such Receivable Interests.

(d) At least three Business Days prior to the Cash Secured Advance Commencement
Date for any Bank, the Seller shall notify such Bank if the Seller wishes such
Bank to make the advances described in this Section. Following such notice, on
the Cash Secured Advance Commencement Date for such Bank, such Bank shall, and
agrees to, make an advance to the Seller in an amount equal to the excess of
(i) such Bank’s Bank Commitment over (ii) the outstanding Capital of all
Receivable Interests owned by such Bank (after giving effect to any purchase
made by such Bank on or prior to such Cash Secured Advance Commencement Date
pursuant to this Agreement or pursuant to the Asset Purchase Agreement to which
it is a party) on the Term-Out Bank Purchase Date for such Bank, and such Bank
shall make such advance by causing an amount equal to such advance to be
deposited in same day funds into the Collateral Advance Account.

SECTION 2.02. Making Purchases. (a)  Each purchase by CAFCO or the Banks shall
be made on at least three Business Days’ notice in the form of a Drawdown Notice
from the Seller to the Agent. Each such Drawdown Notice of a purchase shall
specify (i) the amount requested to be paid to the Seller (such amount, which
shall not be less than $2,000,000, being referred to herein as the initial
“Capital” of the Receivable Interest then being purchased) and (ii) the date of
such purchase (which shall be a Business Day). The Agent shall promptly
thereafter notify the Seller whether CAFCO has determined to make a purchase
and, if so, whether all of the terms specified by the Seller are acceptable to
CAFCO.

If CAFCO has determined not to make a proposed purchase, the Agent shall
promptly send notice of the proposed purchase to all of the Banks concurrently
by telecopier, telex or cable specifying the date of such purchase, each Bank’s
Percentage multiplied by the aggregate amount of Capital of Receivable Interest
being purchased, whether the Yield for the Fixed Period for such Receivable
Interest is calculated based on the Eurodollar Rate (which may be selected only
if such notice is given at least three Business Days prior to the purchase date)
or the Alternate Base Rate, and the duration of the Fixed Period for such
Receivable Interest; provided, however, that during the Term Period for any
Bank, such Bank shall, on the date of such purchase, instruct the Agent to make
available to the Seller at the account set forth in the Drawdown Notice such
Bank’s ratable share of the amount of Capital of the Receivable Interest being
acquired by such Bank out of the funds available therefor in the Collateral
Advance Account.

(b) On the date of each such purchase of a Receivable Interest, CAFCO or the
Banks, as the case may be, shall, upon satisfaction of the applicable conditions
set forth in Article III, make available to the Seller in same day funds an
amount equal to the initial Capital of such Receivable Interest, at the account
set forth in the Drawdown Notice for such purchase; provided, however, if such
purchase is being made by the Banks following the designation by the Agent of a
Termination Date for a Receivable Interest owned by an Investor pursuant to
clause (i)(a) of the definition of Termination Date and any Capital of such
Receivable Interest is outstanding on such date of purchase, the Seller hereby
directs the Banks to pay the proceeds of such purchase (to the extent of the
outstanding Capital and accrued Yield on such Receivable Interest of the
Investor) to the Agent’s Account, for application to the reduction of the
outstanding Capital and accrued Yield on such Receivable Interest of the
Investor; provided, further, however, that during the Term Period for any Bank,
after receipt by the Agent of the instruction from such Bank referred to in the
proviso to the last sentence of Section 2.02(a) and upon fulfillment of the
applicable conditions set forth in Article III, the Agent shall make available
to the Seller at the account set forth in the Drawdown Notice such Bank’s
ratable share of such purchase, solely out of the funds available therefor in
the Collateral Advance Account, and upon such deposit such Bank will be deemed
to have paid to the Seller such Bank’s ratable share of such Bank’s amount of
the Capital of the Receivable Interest being acquired for all purposes of this
Agreement.

(c) Effective on the date of each purchase pursuant to this Section 2.02 and
each reinvestment pursuant to Section 2.04, the Seller hereby sells and assigns
to the Agent, for the benefit of the parties making such purchase, an undivided
percentage ownership interest, to the extent of the Receivable Interest then
being purchased, in each Pool Receivable then existing and in the Related
Security and Collections with respect thereto.

(d) In addition to the transfer of ownership to Receivable Interests stipulated
above, the Seller, subject to the satisfaction of the conditions precedent set
out in this Agreement, hereby assigns by way of a German law assignment
(Abtretung) within the meaning of Section 398 German Civil Code (Bürgerliches
Gesetzbuch) to the Agent for the benefit of CAFCO Receivable Interests in all
Receivables (whether now existing or hereafter arising) acquired by the Seller
pursuant to the Originator Purchase Agreement and owed by an Obligor located in
Germany (the “German Obligor Receivables”). The Agent accepts such assignment.
The assignment of the Receivable Interests shall include all ancillary rights,
priority rights as well as all other rights attached to the German Obligor
Receivables

(e) Notwithstanding the foregoing, (i) CAFCO shall not make purchases under this
Section 2.02 during the Term Period for any Bank in an amount which would exceed
the Purchase Limit minus the aggregate Bank Commitments of the Term-Out Banks,
and (ii) a Bank shall not be obligated to make purchases under this Section 2.02
at any time in an amount which would exceed such Bank’s Bank Commitment less
such Bank’s ratable share of the aggregate outstanding Capital held by CAFCO
(whether or not any portion thereof has been assigned under the Asset Purchase
Agreement), after giving effect to any reductions of the Capital held by CAFCO
to be made on the date of such purchase (whether from the distribution of
Collections or from the proceeds of purchases by the Banks). Each Bank’s
obligation shall be several, such that the failure of any Bank to make available
to the Seller any funds in connection with any purchase shall not relieve any
other Bank of its obligation, if any, hereunder to make funds available on the
date of such purchase, and no Bank shall be responsible for the failure of any
other Bank to make funds available in connection with any purchase.

SECTION 2.03. Receivable Interest Computation. Each Receivable Interest shall be
initially computed on its date of purchase. Thereafter until the Termination
Date for such Receivable Interest, such Receivable Interest shall be
automatically recomputed (or deemed to be recomputed) on each day other than a
Liquidation Day. Any Receivable Interest, as computed (or deemed recomputed) as
of the day immediately preceding the Termination Date for such Receivable
Interest, shall thereafter remain constant. Such Receivable Interest shall
become zero when Capital thereof and Yield thereon shall have been paid in full,
and all Fees and other amounts owed by the Seller hereunder to the Investors,
the Banks or the Agent are paid and the Collection Agent shall have received the
accrued Collection Agent Fee thereon.

SECTION 2.04. Settlement Procedures. (a)  Collection of the Pool Receivables
shall be administered by a Collection Agent, in accordance with the terms of
Article VI of this Agreement. The Seller shall provide to the Collection Agent
(if other than the Seller) on a timely basis all information needed for such
administration, including notice of the occurrence of any Liquidation Day and
current computations of each Receivable Interest.

(b) So long as a BB Downgrade Event (other than the 2005 Downgrade Event and the
2006 Downgrade Events) shall not have occurred the Collection Agent shall, on
each day on which Collections of Pool Receivables are received by it:

(i) with respect to each Receivable Interest, set aside and hold in trust (and,
at the request of the Agent, segregate) for the Investors or the Banks that hold
such Receivable Interest, out of the percentage of such Collections represented
by such Receivable Interest, an amount equal to the Yield, Fees and Collection
Agent Fee (and during the Term Period, an amount equal to the Excess Interest in
respect of all Cash Secured Advances) accrued through such day for such
Receivable Interest and not previously set aside;

(ii) with respect to each Receivable Interest, if such day is not a Liquidation
Day for such Receivable Interest, reinvest with the Seller on behalf of the
Investors or the Banks that hold such Receivable Interest the percentage of such
Collections represented by such Receivable Interest, to the extent representing
a return of Capital, by recomputation of such Receivable Interest pursuant to
Section 2.03;

(iii) if such day is a Liquidation Day for any one or more Receivable Interests,
set aside and hold in trust (and, at the request of the Agent, segregate) for
the Investors or the Banks that hold such Receivable Interests (x) if such day
is a Liquidation Day for less than all of the Receivable Interests, the
percentage of such Collections represented by such Receivable Interests, and
(y) if such day is a Liquidation Day for all of the Receivable Interests, all of
the remaining Collections (but not in excess of the Capital of such Receivable
Interests); provided that if amounts are set aside and held in trust on any
Liquidation Day occurring prior to the Termination Date, and thereafter prior to
the Settlement Date for such Fixed Period the conditions set forth in
Section 3.02 are satisfied or waived by the Agent, such previously set aside
amounts shall, to the extent representing a return of Capital, be reinvested in
accordance with the preceding subsection (ii) on the day of such subsequent
satisfaction or waiver of conditions; and

(iv) during such times as amounts are required to be reinvested in accordance
with the foregoing subsection (ii) or the proviso to subsection (iii), release
to the Seller for its own account any Collections in excess both of such amounts
and of the amounts that are required to be set aside pursuant to subsection (i)
above.

(c) If a BB Downgrade Event (other than the 2005 Downgrade Event and the 2006
Downgrade Events) shall have occurred and be continuing, the Collection Agent
shall comply with the following:

(i) If the Collection Agent shall fail to deliver the Daily Report on any
Deposit Date during the Revolving Period, the Collection Agent shall not be
permitted to withdraw any amounts from the Lock-Box Accounts on such date or any
date thereafter unless and until the Collection Agent shall be in compliance
with Section 6.02(h) (but subject to the right of the Agent to prohibit
withdrawals by the Collection Agent from the Lock-Box Accounts in accordance
with the Lock-Box Agreements);

(ii) On the first Business Day following each Deposit Date during the Revolving
Period, following delivery of the Daily Report to the Agent, if the Daily Report
for such date shows that a Cure Period shall have occurred and be continuing,
the Collection Agent shall, in the following order:



  (A)   based on the Allocation Percentage on such day, determine the amount of
Purchaser Collections and Seller Collections;



  (B)   withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and set
aside on its books and hold in trust (and, at the request of the Agent,
segregate) for the Investors and the Banks that hold Receivable Interests, out
of Purchaser Collections, an amount equal to the Yield, Fees, and Collection
Agent Fee (and during the Term Period, an amount equal to the Excess Interest in
respect of all Cash Secured Advances) accrued through such day for the
Receivable Interests and not previously set aside;



  (C)   withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and release
to the Seller the remainder of Purchaser Collections, in each instance to the
extent representing a return of Capital, to be reinvested with the Seller in
Receivable Interests; provided that, if immediately following any such
reinvestment such Deposit Date would be a Pool Non-compliance Date, the
Collection Agent shall retain all such remaining Collections in (or, to the
extent the Collection Agent has received any such Collections, redeposit such
Collections into) the Lock-Box Accounts (and deposit the other such remaining
Collections received by it into the Lock-Box Accounts) to be applied pursuant to
Section 2.04(c)(iii)(C); and



  (D)   remit the Seller Collections to the Seller.

(iii) On the first Business Day following each Deposit Date during the Revolving
Period, following delivery of the Daily Report to the Agent, if the Daily Report
for such date shows that a Cure Period shall have occurred and be continuing,
the Collection Agent shall, in the following order:



  (A)   based on the Allocation Percentage on such day, determine the amount of
Purchaser Collections and Seller Collections;



  (B)   withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and set
aside on its books and hold in trust (and, at the request of the Agent,
segregate) for the Investors and the Banks that hold the Receivable Interests,
out of Purchaser Collections, an amount equal to the Yield, Fees, and Collection
Agent Fee (and during the Term Period, an amount equal to the Excess Interest in
respect of all Cash Secured Advances) accrued through such day for the
Receivable Interests and not previously set aside;



  (C)   remit to the Cash Collateral Account from the Lock-Box Accounts and from
Collections of Pool Receivables which the Collection Agent received on such
Deposit Date an amount equal to the lesser of (x) the sum of the remaining
Collections in the Lock-Box Accounts (and Collections received by the Collection
Agent from the Lock-Box Accounts on such Deposit Date) and the remaining
Collections of Pool Receivables received by it on such Deposit Date and (y) an
amount equal to the excess of the Required Net Receivables Pool Balance over the
Net Receivables Pool Balance;



  (D)   withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and release
to the Seller the remainder of Purchaser Collections, in each instance to the
extent representing a return of Capital, to be reinvested with the Seller in
Receivable Interests (for purposes of determining the remainder of Purchaser
Collections, any Collections which have previously been applied pursuant to
Section 2.04(c)(iii)(C) shall be deemed to be first Seller Collections and then
Purchaser Collections); and



  (E)   remit the Seller Collections to the Seller.

(iv) On the first Business Day following each Deposit Date during the
Amortization Period, the Collection Agent shall, by no later than 11:00 A.M.
(New York City time), remit to the Agent’s Account all Collections in the
Lock-Box Accounts and all Collections of Pool Receivables which the Collection
Agent received on such Deposit Date.

(d) The Collection Agent shall deposit into the Agent’s Account, on the
Settlement Date for each Receivable Interest, (x) prior to the occurrence of a
Liquidation Day, Collections held for the Investors or the Banks that relate to
such Receivable Interest pursuant to Sections 2.04(b), 2.04(c)(ii)(B) or
2.04(c)(iii)(B) and (y) following the occurrence of a Liquidation Day, all
Collections. The Collection Agent shall pay to itself on each Settlement Date
which is not a Liquidation Day Collections set aside with respect to each
Receivable Interest on account of accrued Collection Agent Fee. On any Business
Day on which funds are on deposit in the Cash Collateral Account, the Collection
Agent (i) shall, upon written notice from the Agent, and may (if the funds in
the Cash Collateral Account exceed $10,000,000), upon written notice to the
Agent, remit such funds from the Cash Collateral Account to the Agent’s Account
or (ii) may, following delivery of the Daily Report to the Agent, withdraw from
the Cash Collateral Account and remit to the Seller all or a portion of the
funds in the Cash Collateral Account; provided that such Daily Report shall
state that, after taking account of the proposed withdrawal, the Net Receivables
Pool Balance on such day will be equal to or greater than the Required Net
Receivables Pool Balance, and such Daily Report shall set forth the calculation
supporting such statement.

(e) Upon receipt of funds deposited into the Agent’s Account, the Agent shall
distribute them as follows:

(i) if such distribution occurs on a day that is not a Liquidation Day, first to
the Investors, the Banks and, during any Term-Out Period, the Term-Out Banks
that hold the relevant Receivable Interest and to the Agent in ratable payment
in full of all accrued Yield and Fees and remaining unpaid accrued interest in
respect of all Cash Secured Advances (pursuant to the last sentence of
Section 2.12); provided, that if such distribution related to Collections
remitted from the Cash Collateral Account, such distribution shall be paid to
the Investors and the Banks that hold the Receivable Interest in respect
thereof, in reduction of Capital.

(ii) if such distribution occurs on a Liquidation Day, first to the Investors or
the Banks and/or Term-Out Banks that hold the relevant Receivable Interest and
to the Agent in payment in full of all accrued Yield and Fees and interest in
respect of all Cash Secured Advances, second to such Investors or Banks in
reduction to zero of all Capital, third to the Term-Out Banks in reduction to
zero of the principal amount of all Cash Secured Advances remaining after
application of the Term-Out Bank Collateral in accordance with Section 2.14(d),
and fourth to the Investors, Banks, Term-Out Banks or the Agent in payment of
any other amounts owed by the Seller hereunder, and fourth to the Collection
Agent in payment in full of all accrued Collection Agent Fee.

After the Capital, Yield, Fees and Collection Agent Fee with respect to a
Receivable Interest, and any other amounts payable by the Seller to the
Investors, the Banks or the Agent hereunder, have been paid in full, all
additional Collections with respect to such Receivable Interest shall be paid to
the Seller for its own account.

(f) For the purposes of this Section 2.04:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected or returned merchandise or
services, or any cash discount, discount for quick payment or other adjustment
made by the Seller or an Originator, or any setoff, the Seller shall be deemed
to have received on such day a Collection of such Pool Receivable in the amount
of such reduction or adjustment;

(ii) if on any day any of the representations or warranties contained in
Section 4.01(h) is no longer true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full;

(iii) except as provided in subsection (i) or (ii) of this Section 2.04(f), or
as otherwise required by applicable law or the relevant Contract, all
Collections received from an Obligor of any Receivables shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables; and

(iv) if and to the extent the Agent, the Investors or the Banks shall be
required for any reason to pay over to an Obligor any amount received on its
behalf hereunder, such amount shall be deemed not to have been so received but
rather to have been retained by the Seller and, accordingly, the Agent, the
Investors or the Banks, as the case may be, shall have a claim against the
Seller for such amount, payable when and to the extent that any distribution
from or on behalf of such Obligor is made in respect thereof.

SECTION 2.05. Fees. (a) Each Investor and Bank shall pay to the Collection Agent
a fee (the “Collection Agent Fee”) of 0.50% per annum on the average daily
Capital of each Receivable Interest owned by such Investor or Bank, from the
date of purchase of such Receivable Interest until the later of the Termination
Date for such Receivable Interest or the date on which such Capital is reduced
to zero, payable on the Settlement Date for such Receivable Interest. Upon three
Business Days’ notice to the Agent, the Collection Agent (if not Ferro, the
Seller or its designee or an Affiliate of the Seller) may elect to be paid, as
such fee, another percentage per annum on the average daily Capital of such
Receivable Interest, but in no event in excess for all Receivable Interests
relating to a single Receivables Pool of 110% of the reasonable costs and
expenses of the Collection Agent in administering and collecting the Receivables
in such Receivables Pool. The Collection Agent Fee shall be payable only from
Collections pursuant to, and subject to the priority of payment set forth in,
Section 2.04. So long as Ferro is acting as the Collection Agent hereunder,
amounts paid as the Collection Agent Fee pursuant to this Section 2.05(a) shall
reduce, on a dollar-for-dollar basis, the obligation of the Seller to pay the
“Collection Agent Fee” pursuant to Section 6.03 of each of the Purchase
Agreement and the Originator Purchase Agreement, provided that such obligation
of the Seller shall in no event be reduced below zero.

(b) The Seller shall pay to the Agent certain fees (collectively, the “Fees”) in
the amounts and on the dates set forth in that certain amended and restated fee
agreement dated as of June 6, 2006 between the Seller and the Agent, as the same
may be amended or restated from time to time, including by Section 10.14 of this
Agreement (the “Fee Agreement”).

SECTION 2.06. Payments and Computations, Etc.(a) All amounts to be paid or
deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to the Agent’s Account; provided, that all amounts to be
deposited into the Cash Collateral Account shall be deposited no later than
11:00 A.M. (New York City time) on the date when due, and in any event such
amounts shall be deposited into the Cash Collateral Account prior to any
withdrawal from a Lock-Box Account (other than to directly fund a deposit into
the Cash Collateral Account).

(b) Each of the Seller and the Collection Agent shall, to the extent permitted
by law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.0% per annum above the
Alternate Base Rate, payable on demand.

(c) All computations of interest under subsection (b) above and all computations
of Yield, fees, and other amounts hereunder (including, without limitation,
interest on Cash Secured Advances during the Term Period) shall be made on the
basis of a year of 360 days for the actual number of days (including the first
but excluding the last day) elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

SECTION 2.07. Dividing or Combining Receivable Interests. Either the Seller or
the Agent may, upon notice to the other party received at least three Business
Days prior to the last day of any Fixed Period in the case of the Seller giving
notice, or up to the last day of such Fixed Period in the case of the Agent
giving notice, either (i) divide any Receivable Interest into two or more
Receivable Interests having aggregate Capital equal to the Capital of such
divided Receivable Interest, or (ii) combine any two or more Receivable
Interests originating on such last day or having Fixed Periods ending on such
last day into a single Receivable Interest having Capital equal to the aggregate
of the Capital of such Receivable Interests; provided, however, that no
Receivable Interest owned by CAFCO may be combined with a Receivable Interest
owned by any Bank.

SECTION 2.08. Increased Costs. (a) If CNAI, any Investor, any Bank, any entity
which purchases or enters into a commitment to purchase Receivable Interests or
interests therein, or any of their respective Affiliates (each an “Affected
Person”) determines that compliance with any law or regulation or any guideline
or request from any central bank or other governmental authority (whether or not
having the force of law) affects or would affect the amount of the capital
required or expected to be maintained by such Affected Person and such Affected
Person determines that the amount of such capital is increased by or based upon
the existence of any commitment to make purchases of or otherwise to maintain
the investment in Pool Receivables or interests therein related to this
Agreement or to the funding thereof and other commitments of the same type,
then, upon demand by such Affected Person (with a copy to the Agent), the Seller
shall immediately pay to the Agent for the account of such Affected Person (as a
third-party beneficiary), from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person in the
light of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital to be allocable to the existence of any of
such commitments. A certificate as to such amounts submitted to the Seller and
the Agent by such Affected Person shall be conclusive and binding for all
purposes, absent manifest error.

(b) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements referred to in
Section 2.09) in or in the interpretation of any law or regulation or
(ii) compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Investor or Bank of agreeing to purchase or
purchasing, or maintaining the ownership of Receivable Interests in respect of
which Yield is computed by reference to the Eurodollar Rate, then, upon demand
by such Investor or Bank (with a copy to the Agent), the Seller shall
immediately pay to the Agent, for the account of such Investor or Bank (as a
third-party beneficiary), from time to time as specified by such Investor or
Bank, additional amounts sufficient to compensate such Investor or Bank for such
increased costs. A certificate as to such amounts submitted to the Seller and
the Agent by such Investor or Bank shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.09. Additional Yield on Receivable Interests Bearing a Eurodollar
Rate. The Seller shall pay to any Investor or Bank, so long as such Investor or
Bank shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional Yield on
the unpaid Capital of each Receivable Interest of such Investor or Bank during
each Fixed Period in respect of which Yield is computed by reference to the
Eurodollar Rate, for such Fixed Period, at a rate per annum equal at all times
during such Fixed Period to the remainder obtained by subtracting (i) the
Eurodollar Rate for such Fixed Period from (ii) the rate obtained by dividing
such Eurodollar Rate referred to in clause (i) above by that percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Investor or Bank for
such Fixed Period, payable on each date on which Yield is payable on such
Receivable Interest. Such additional Yield shall be determined by such Investor
or Bank and notice thereof given to the Seller through the Agent within 30 days
after any Yield payment is made with respect to which such additional Yield is
requested. A certificate as to such additional Yield submitted to the Seller and
the Agent by such Investor or Bank shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.10. Security Interest. As collateral security for the performance by
the Seller of all the terms, covenants and agreements on the part of the Seller
(whether as Seller or otherwise) to be performed under this Agreement or any
document delivered in connection with this Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, principal
and interest on the Cash Secured Advances, Yield, Capital, fees, expenses or
otherwise, the Seller hereby assigns to the Agent for its benefit and the
ratable benefit of the Investors and the Banks, and hereby grants to the Agent
for its benefit and the ratable benefit of the Investors and the Banks, a
security interest in, all of the Seller’s right, title and interest in and to
(A) the Preceding Purchase Agreements, including, without limitation, (i) all
rights of the Seller to receive moneys due or to become due under or pursuant to
the Preceding Purchase Agreements, (ii) all security interests and property
subject thereto from time to time purporting to secure payment of monies due or
to become due under or pursuant to the Preceding Purchase Agreements, (iii) all
rights of the Seller to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Preceding Purchase Agreements, (iv) claims of
the Seller for damages arising out of or for breach of or default under the
Preceding Purchase Agreements, and (v) the right of the Seller to compel
performance and otherwise exercise all remedies thereunder, (B) all Receivables,
whether now owned and existing or hereafter acquired or arising, the Related
Security with respect thereto and the Collections and all other assets,
including, without limitation, accounts, chattel paper, instruments and general
intangibles (as those terms are defined in the UCC), including undivided
interests in any of the foregoing, owned by the Seller and not otherwise
purchased under this Agreement, (C) the Lock-Box Accounts and the Cash
Collateral Account, and (D) to the extent not included in the foregoing, all
proceeds of any and all of the foregoing.

SECTION 2.11. Purchase by Term-Out Banks. At least three Business Days prior to
the Cash Secured Advance Commencement Date for any Bank, the Seller shall notify
the Agent if the Seller wishes the purchase described in this Section 2.11 to
occur. Following such notice, on the Cash Secured Advance Commencement Date for
such Bank, such Bank shall, and agrees to, purchase from the Investor such
Bank’s ratable share of all Receivable Interests then owned by the Investor for
a purchase price equal to the sum of such Bank’s ratable share of the Capital of
such Receivable Interests plus accrued and unpaid Yield and Fees thereon. Such
purchase price shall be payable in immediately available funds on the Cash
Secured Advance Commencement Date for such Bank. The Investor shall notify the
Agent and the Seller of any such purchase. No further documentation of such
purchase shall be required for the effectiveness thereof, provided that if
requested by any purchasing Bank, the Investor (or its administrative agent)
will execute and deliver an assignment to such Bank in such form as may be
mutually agreed between the Investor and such Bank.

SECTION 2.12. Interest on Cash Secured Advances. The Seller shall pay interest
to each Term-Out Bank on the unpaid principal amount of such Bank’s Cash Secured
Advance from the date of such Cash Secured Advance until such principal amount
shall be repaid in full, at a rate per annum equal at all times during each
Fixed Period to the Assignee Rate for such Fixed Period, payable in arrears on
each Settlement Date. On each Settlement Date after the Cash Secured Advance
Commencement Date for any Bank, the Agent shall pay to such Bank, on behalf of
the Seller, pursuant to a Collateral Advance Account Direction from the relevant
Bank, such Bank’s ratable portion (based on the outstanding principal amounts of
each Bank’s Cash Secured Advances) of the cash funds that constitute that
interest on, and those dividends from, the Term-Out Bank Collateral which shall
then be available to be withdrawn from the Collateral Advance Account, for
application to the payment of unpaid accrued interest on the Cash Secured
Advances. Any remaining unpaid accrued interest on the Cash Secured Advances
shall be paid from the Collections of the Pool Receivables pursuant to
Section 2.04 and Section 2.14(d).

SECTION 2.13. Repayment of Cash Secured Advances. The Seller shall repay to each
Term-Out Bank the aggregate outstanding principal amount of such Bank’s Cash
Secured Advance on the Commitment Termination Date; provided, however, that
recourse for such repayment shall be from, and shall be limited to, the Term-Out
Bank Collateral and the Collections of the Pool Receivables in accordance with
Section 2.04.

SECTION 2.14. Use of Proceeds; Security Interest in Collateral Advance Account.
(a) The Seller hereby agrees that it shall use the proceeds of the Cash Secured
Advances solely to fund and maintain the Collateral Advance Account for the
purpose of funding purchases of Receivable Interests from time to time during
the Term Period.

(b) The Seller hereby grants to the Agent, for the ratable benefit of the
Term-Out Banks, a security interest in the following, whether now owned and
existing or hereafter acquired or arising (collectively, the “Term-Out Bank
Collateral”):

(i) the Collateral Advance Account, all funds from time to time credited to the
Collateral Advance Account, all financial assets from time to time acquired with
any such funds or otherwise credited to the Collateral Advance Account, all
interest, dividends, cash, instruments and other investment property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds or such financial assets; and

(ii) all proceeds of, collateral for, and supporting obligations relating to any
and all of the Term-Out Bank Collateral.

(c) The grant of a security interest by the Seller to the Agent for the ratable
benefit of the Term-Out Banks pursuant to subsection (b) above secures the
payment of the Seller’s obligation to repay the Cash Secured Advances, and to
pay interest thereon, pursuant to Section 2.12 and Section 2.13, respectively.

(d) On the Commitment Termination Date for any Bank as to which the Term Period
has occurred, the Agent shall (i) convert the Term-Out Bank Collateral that does
not constitute cash into cash proceeds and (ii) pay to each Term-Out Bank, on
behalf of the Seller, such Bank’s ratable portion of the Term-Out Bank
Collateral (it being understood that all the Term-Out Bank Collateral shall then
constitute cash or cash proceeds), according to the respective outstanding
principal amounts of their respective Cash Secured Advances, for application,
first, to the repayment of the outstanding principal amounts of the Cash Secured
Advances and, second, to the payment of unpaid accrued interest on the Cash
Secured Advances (to the extent such funds are available therefor). Any
remaining outstanding principal amount of, and/or unpaid accrued interest on,
the Cash Secured Advances shall be paid from the Collections of the Pool
Receivables pursuant to Section 2.04.

SECTION 2.15. Sharing of Payments. If any Investor or any Bank (for purposes of
this Section only, referred to as a “Recipient”) shall obtain payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Capital of, or Yield on, any Receivable Interest or
portion thereof owned by it in excess of its ratable share of payments made on
account of the Capital of, or Yield on, all of the Receivable Interests owned by
the Investors and the Banks (other than as a result of a payment of Liquidation
Fee or different methods for calculating Yield), such Recipient shall forthwith
purchase from the Investors or the Banks which received less than their ratable
share participations in the Receivable Interests owned by such Persons as shall
be necessary to cause such Recipient to share the excess payment ratably with
each such other Person; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such Recipient, such purchase from
each such other Person shall be rescinded and each such other Person shall repay
to the Recipient the purchase price paid by such Recipient for such
participation to the extent of such recovery, together with an amount equal to
such other Person’s ratable share (according to the proportion of (a) the amount
of such other Person’s required payment to (b) the total amount so recovered
from the Recipient) of any interest or other amount paid or payable by the
Recipient in respect of the total amount so recovered.

SECTION 2.16. Right of Setoff. Without in any way limiting the provisions of
Section 2.15, the Agent and each Investor and each Bank is hereby authorized (in
addition to any other rights it may have) at any time after the occurrence and
during the continuance of an Event of Termination or an Incipient Event of
Termination to set-off, appropriate and apply (without presentment, demand,
protest or other notice which are hereby expressly waived) any deposits and any
other indebtedness held or owing by the Agent or such Investor or such Bank to,
or for the account of, (i) the Seller against any amount owing by the Seller,
(ii) the Collection Agent against any amount owing by the Collection Agent, and
(iii) any Originator against any amount owing by such Originator, to such person
or to the Agent on behalf of such Person (even if contingent or unmatured).

ARTICLE III

CONDITIONS OF PURCHASES

SECTION 3.01. [Reserved].

SECTION 3.02. Conditions Precedent to All Purchases and Reinvestments. Each
purchase (including the initial purchase) and each reinvestment shall be subject
to the further conditions precedent that (a) in the case of each purchase, the
Collection Agent shall have delivered to the Agent at least one Business Day
prior to such purchase (in the case of a Monthly Report or a Weekly Report) and
on the same day of (but prior to) such purchase (in the case of a Daily Report),
in form and substance satisfactory to the Agent, a completed Monthly Report or,
if required by Section 6.02(h), a completed Weekly Report or a completed Daily
Report, containing information covering the most recently ended reporting period
for which information is required pursuant to Sections 6.02(g) or 6.02(h), as
the case may be, and demonstrating that after giving effect to such purchase no
Pool Non-Compliance Date, Event of Termination or Incipient Event of Termination
under Section 7.01(i) would occur, (b) in the case of each reinvestment, the
Collection Agent shall have delivered to the Agent on or prior to the date of
such reinvestment, in form and substance satisfactory to the Agent, a completed
Monthly Report or, if required by Section 6.02(h), a completed Weekly Report or
a completed Daily Report, in each case containing information covering the most
recently ended reporting period for which information is required pursuant to
Section 6.02(g) or Section 6.02(h), as the case may be, (c) on the date of such
purchase or reinvestment the following statements shall be true, except that the
statement in clause (iii) below is required to be true only if such purchase or
reinvestment is by an Investor (and acceptance of the proceeds of such purchase
or reinvestment shall be deemed a representation and warranty by the Seller that
such statements are then true):

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the date of such purchase or reinvestment as though made on and as of
such date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be correct as of such earlier date),

(ii) No event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes an Event of Termination or an Incipient Event
of Termination,

(iii) The Agent shall not have given the Seller at least one Business Day’s
notice that the Investors have terminated the reinvestment of Collections in
Receivable Interests, and

(iv) Ferro Color and FPL shall have sold to Ferro, pursuant to the Purchase
Agreement, all Originator Receivables originated by them arising on or prior to
such date, and Ferro shall have sold or contributed to the Seller, pursuant to
the Originator Purchase Agreement, all Originator Receivables arising on or
prior to such date, and

(d) the Agent shall have received such other approvals, opinions or documents as
it may reasonably request.

SECTION 3.03. Conditions Precedent to the Effectiveness of Amendment and
Restatement. The effectiveness of this amendment and restatement of the Existing
RPA is subject to the conditions precedent that the Agent shall have received on
or before the date hereof the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Agent:

(a) Certified copies of the resolutions of the Board of Directors of the Seller
approving, and evidence that each Originator has taken any necessary corporate
action to authorize, this Agreement, the Purchase Agreement and the amendment
and restatement effected by the Originator Purchase Agreement and certified
copies of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Purchase
Agreement and the Originator Purchase Agreement.

(b) A certificate of the Secretary or Assistant Secretary of the Seller and each
Originator certifying the names and true signatures of the officers of the
Seller and the Originators authorized to sign the Purchase Agreement, the
Originator Purchase Agreement and this Agreement, as applicable, and the other
documents to be delivered by it hereunder and thereunder.

(c) Acknowledgment copies of proper financing statements naming Ferro Color and
FPL, as the case may be, as the assignor of Receivables and Related Security and
Ferro as assignee (with the Seller being the total assignee of Ferro’s interests
thereunder), as may be necessary or, in the opinion of the Agent, desirable
under the UCC of all appropriate jurisdictions to perfect the interests in all
Receivables and Related Security of Ferro Color and FPL.

(d) Acknowledgment copies of proper financing statement amendments, if any,
necessary to release all security interests and other rights of any Person in
the Receivables and Related Security previously granted by any Originator (other
than the security interest granted by Ferro to the Seller pursuant to the
Originator Purchase Agreement, but including a termination statement relating to
the financing statement filed against Ferro Electronic Materials Inc. in favor
of the Seller prior to the amendment and restatement effected by the Originator
Purchase Agreement).

(e) Completed requests for information (or a similar search report certified by
a party acceptable to the Agent) listing all effective financing statements
which name any Originator (under its present name and any previous name), as
debtor and which are filed in the jurisdictions in which filings were made
pursuant to subsection (c) above or pursuant to the Originator Purchase
Agreement (prior to the amendment and restatement thereof on the date hereof),
as the case may be, together with copies of such financing statements (none of
which shall cover any Receivables or Related Security, other than the financing
statement filed against Ferro pursuant to the Originator Purchase Agreement);

(f) Acknowledgment copies of proper financing statement amendments relating to
(i) the Seller and including references therein to FPL and Ferro Color and
(ii) Ferro under the Originator Purchase Agreement, amending the reference to
the Originator Purchase Agreement and adding Receivables acquired by Ferro
pursuant to the Purchase Agreement.

(g) Favorable opinions of counsel for the Seller and the Originators as to good
standing, authorization, enforceability, UCC matters, true sale (the transfers
pursuant to each of the Purchase Agreement and the Originator Purchase
Agreement) and non-consolidation (all Originators vis a vis the Seller). with
respect to the Originators, satisfactory to the Agent, and such other matters as
the Agent may reasonably request.

(h) The Originator Purchase Agreement, duly executed by each of the parties
thereto.

(i) The Purchase Agreement, duly executed by each of the parties thereto.

(j) A copy of the by-laws of the Seller and each Originator, certified by the
Secretary or Assistant Secretary of the Seller or such Originator, as the case
may be (or, to the extent previously delivered with respect to the Seller or
Ferro, such officer may certify that the by-laws of such Person remain
unchanged).

(k) A copy of the certificate or articles of incorporation or the certificate of
formation, as applicable, of the Seller and each Originator, certified as of a
recent date by the Secretary of State or other appropriate official of the state
of its organization (or, to the extent previously delivered with respect to the
Seller or Ferro , the Secretary or Assistant Secretary of such Person may
certify that the articles of incorporation or the certificate of formation of
such Person remain unchanged), and a certificate as to the good standing of the
Seller and each Originator from such Secretary of State or other official, dated
as of a recent date.

(l) A pro forma Weekly Report, certified by the Chief Financial Officer of the
Collection Agent for the period ending March 28, 2008, reflecting the inclusion
of the Receivables originated by FPL and Ferro Color, as well as Ferro.

(m) An amendment to the Credit Agreement and the associated Pledge and Security
Agreement to give effect to the transactions contemplated by this Agreement
relating to the FPL and Ferro Color.

(n) Evidence that the Seller has paid all fees, costs, expenses and other
amounts owed by the Seller to the Investors, the Banks and the Agent as of the
date hereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Seller. The Seller hereby
represents and warrants as follows:

(a) The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction set forth in Schedule IV hereto (as
such Schedule IV may be amended from time to time pursuant to Section 5.01(b)),
and is duly qualified to do business, and is in good standing, in every
jurisdiction where the nature of its business requires it to be so qualified.

(b) The execution, delivery and performance by the Seller of the Transaction
Documents to which it is a party and the other documents to be delivered by it
hereunder, including the Seller’s use of the proceeds of purchases and
reinvestments, (i) are within the Seller’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene (1) the
Seller’s charter or by-laws, (2) any law, rule or regulation applicable to the
Seller, (3) any contractual restriction binding on or affecting the Seller or
its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting the Seller or its property, and (iv) do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties (except for the
interest created pursuant to this Agreement). Each of the Transaction Documents
to which it is a party has been duly executed and delivered by the Seller.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
to which it is a party or any other document to be delivered thereunder, except
for the filing of UCC financing statements which are referred to therein.

(d) Each of the Transaction Documents to which it is a party constitutes the
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms.

(e) Since September 28, 2000 there has been no material adverse change in the
business, operations, property or financial or other condition of the Seller.

(f) There is no pending or, to Seller’s knowledge, threatened action,
investigation or proceeding affecting an Originator or any of its Subsidiaries
before any court, governmental agency or arbitrator which may materially
adversely affect the financial condition or operations of such Originator and
its consolidated Subsidiaries, when taken as a whole, or the ability of the
Seller or such Originator to perform their respective obligations under the
Transaction Documents, or which purports to affect the legality, validity or
enforceability of the Transaction Documents.

(g) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

(h) Immediately prior to the purchase by the Investor or the Banks, as the case
may be, the Seller is the legal and beneficial owner of the Pool Receivables and
Related Security free and clear of any Adverse Claim; upon each purchase or
reinvestment, the Investors or the Banks, as the case may be, shall acquire a
valid and perfected first priority undivided percentage ownership interest to
the extent of the pertinent Receivable Interest in each Pool Receivable then
existing or thereafter arising and in the Related Security and Collections with
respect thereto. No effective financing statement or other instrument similar in
effect covering any Contract or any Pool Receivable or the Related Security or
Collections with respect thereto is on file in any recording office, except
those filed in favor of the Agent relating to this Agreement and those filed by
the Seller and Ferro pursuant to the Preceding Purchase Agreements. Each
Receivable characterized in any Seller Report or other written statement made by
or on behalf of the Seller as an Eligible Receivable or as included in the Net
Receivables Pool Balance is, as of the date of such Seller Report or other
statement, an Eligible Receivable or properly included in the Net Receivables
Pool Balance.

(i) Each Seller Report (if prepared by the Seller or one of its Affiliates, or
to the extent that information contained therein is supplied by the Seller or an
Affiliate), information, exhibit, financial statement, document, book, record or
report furnished or to be furnished at any time by or on behalf of the Seller to
the Agent, the Investors or the Banks in connection with this Agreement is or
will be accurate in all material respects as of its date or (except as otherwise
disclosed to the Agent, the Investors or the Banks, as the case may be, at such
time) as of the date so furnished, and no such document contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.

(j) The principal place of business and chief executive office of the Seller and
the office where the Seller keeps its records concerning the Pool Receivables
are located at the address or addresses referred to in Section 5.01(b). The
Seller is located in the jurisdiction of organization set forth in Schedule IV
hereto for purposes of Section 9-307 of the UCC as in effect in the State of
New York; and the office in the jurisdiction of organization of the Seller in
which a UCC financing statement is required to be filed in order to perfect the
security interest granted by the Seller hereunder is set forth in Schedule IV
hereto (in each case as such Schedule IV may be amended from time to time
pursuant to Section 5.01(b)).

(k) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts of the Seller at such Lock-Box Banks, are as
specified in Schedule I hereto, as such Schedule I may be updated from time to
time pursuant to Section 5.01(g).

(l) Each purchase of a Receivable Interest and each reinvestment of Collections
in Pool Receivables will constitute (i) a “current transaction” within the
meaning of Section 3(a)(3) of the Securities Act of 1933, as amended, and (ii) a
purchase or other acquisition of notes, drafts, acceptances, open accounts
receivable or other obligations representing part or all of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended.

(m) The Seller is not known by and does not use any tradename or
doing-business-as name.

(n) The Seller was incorporated on September 26, 2000, and the Seller did not
engage in any business activities prior to the date of the Original RPA. The
Seller has no Subsidiaries.

(o) (i) The fair value of the property of the Seller is greater than the total
amount of liabilities, including contingent liabilities, of the Seller, (ii) the
present fair salable value of the assets of the Seller is not less than the
amount that will be required to pay all probable liabilities of the Seller on
its debts as they become absolute and matured, (iii) the Seller does not intend
to, and does not believe that it will, incur debts or liabilities beyond the
Seller’s abilities to pay such debts and liabilities as they mature and (iv) the
Seller is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which the Seller’s property would constitute
unreasonably small capital.

(p) With respect to each Pool Receivable, the Seller (i) shall have received
such Pool Receivable as a contribution to the capital of the Seller by Ferro or
(ii) shall have purchased such Pool Receivable from Ferro in exchange for
payment (made by the Seller to Ferro in accordance with the provisions of the
Originator Purchase Agreement) of cash, Deferred Purchase Price, or a
combination thereof in an amount which constitutes fair consideration and
reasonably equivalent value. Each such sale referred to in clause (ii) of the
preceding sentence shall not have been made for or on account of an antecedent
debt owed by Ferro to the Seller and no such sale is or may be voidable or
subject to avoidance under any Section of the Federal Bankruptcy Code.

(q) The Seller does not have, and since September 28, 2000 has not had, a place
of business in either the United Kingdom or Ireland.

SECTION 4.02. Representations and Warranties of the Collection Agent. The
Collection Agent hereby represents and warrants as follows:

(a) The Collection Agent is a corporation duly incorporated, validly existing
and in good standing under the laws of Ohio, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, unless the failure to so qualify would
not have a material adverse effect on (i) the interests of the Investors
hereunder, (ii) the collectibility of the Receivables Pool, or (iii) the ability
of the Collection Agent to perform its obligations hereunder.

(b) The execution, delivery and performance by the Collection Agent of this
Agreement and any other documents to be delivered by it hereunder (i) are within
the Collection Agent’s corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) do not contravene (1) the Collection Agent’s
charter or by-laws, (2) any law, rule or regulation applicable to the Collection
Agent, (3) any contractual restriction binding on or affecting the Collection
Agent or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting the Collection Agent or its property, and (iv) do
not result in or require the creation of any lien, security interest or other
charge or encumbrance upon or with respect to any of its properties. This
Agreement has been duly executed and delivered by the Collection Agent.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of this Agreement or
any other document to be delivered by it hereunder.

(d) This Agreement constitutes the legal, valid and binding obligation of the
Collection Agent enforceable against the Collection Agent in accordance with its
terms.

(e) The balance sheets of the Collection Agent and its Subsidiaries as at
December 31, 2007, and the related statements of income and retained earnings of
the Collection Agent and its Subsidiaries for the fiscal year then ended, copies
of which have been furnished to the Agent, fairly present the financial
condition of the Collection Agent and its Subsidiaries as at such date and the
results of the operations of the Collection Agent and its Subsidiaries for the
period ended on such date, all in accordance with generally accepted accounting
principles consistently applied, and since December 31, 2007 there has been no
material adverse change in the business, operations, property or financial or
other condition of the Collection Agent.

(f) There is no pending or, to the knowledge of Collection Agent, threatened
action, investigation or proceeding affecting the Collection Agent or any of its
Subsidiaries before any court, governmental agency or arbitrator which may
materially adversely affect the financial condition or operations of the
Collection Agent and its consolidated Subsidiaries, when taken as a whole, or
the ability of the Collection Agent to perform its obligations under this
Agreement, or which purports to affect the legality, validity or enforceability
of this Agreement.

(g) The Collection Agent has no office or place of business in the province of
Quebec, Canada.

(h) Each Receivable characterized in any Seller Report as an Eligible Receivable
or as included in the Net Receivables Pool Balance is, as of the date of such
Seller Report, an Eligible Receivable or properly included in the Net
Receivables Pool Balance.

ARTICLE V

COVENANTS

SECTION 5.01. Covenants of the Seller. Until the latest of the Facility
Termination Date or the date on which no Capital of or Yield on any Receivable
Interest shall be outstanding or the date all other amounts owed by the Seller
hereunder to the Investors, the Banks or the Agent are paid in full:

(a) Compliance with Laws, Etc. The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications, and privileges would not materially
adversely affect the collectibility of the Receivables Pool or the ability of
the Seller to perform its obligations under the Transaction Documents to which
it is a party.

(b) Offices, Records and Books of Account. The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Pool Receivables at the address of the Seller set forth
under its name on the signature pages to this Agreement or, upon 30 days’ prior
written notice to the Agent, at any other locations within the United States.
The Seller will not change its name or its state of organization, unless (i) the
Seller shall have provided the Agent with at least 30 days’ prior written notice
thereof, together with an updated Schedule IV, and (ii) no later than the
effective date of such change, all actions, documents and agreements reasonably
requested by the Agent to protect and perfect the Agent’s interest in the
Receivables, the Related Security and the other assets of the Seller in which a
security interest is granted hereunder have been taken and completed. Upon
confirmation by the Agent to the Seller of the Agent’s receipt of any such
notice (together with an updated Schedule IV) and the completion or receipt of
the actions, agreements and documents referred to in clause (ii) of the
preceding sentence, Schedule IV hereto shall, without further action by any
party, be deemed to be amended and replaced by the updated Schedule IV
accompanying such notice. The Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Pool Receivables, and timely and fully comply
in all material respects with the Credit and Collection Policy in regard to each
Pool Receivable and the related Contract.

(d) Sales, Liens, Etc. Except for the ownership and security interests created
hereunder in favor of the Agent, the Seller will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, the Seller’s undivided interest in any
Pool Receivable, Related Security, related Contract or Collections, or upon or
with respect to any account to which any Collections of any Pool Receivable are
sent, or assign any right to receive income in respect thereof.

(e) Extension or Amendment of Receivables. Except as provided in
Section 6.02(c), the Seller will not (and will not permit the Collection Agent
or any Originator to) extend, amend or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto.

(f) Change in Business or Credit and Collection Policy. The Seller will not make
any change in the character of its business or in the Credit and Collection
Policy that would, in either case, materially adversely affect the
collectibility of the Receivables Pool or the ability of the Seller to perform
its obligations under this Agreement.

(g) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Lock-Box Bank from those listed in Schedule I to this
Agreement, or make any change in its instructions to Obligors regarding payments
to be made to the Seller or payments to be made to any Lock-Box Bank unless the
Agent shall have received notice of such addition, termination or change
(including an updated Schedule I) and a fully executed Lock-Box Agreement with
each new Lock-Box Bank.

(h) Deposits to Lock-Box Accounts. The Seller will (or will cause the Collection
Agent or the Originators to) instruct all Obligors to remit all their payments
in respect of Receivables to Lock-Box Accounts. If the Seller shall receive any
Collections directly, it shall immediately (and in any event within two Business
Days) deposit the same to a Lock-Box Account. The Seller will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Lock-Box Account cash or cash proceeds other than Collections of Receivables.

(i) Marking of Records. At its expense, the Seller will mark its master data
processing records evidencing Pool Receivables and, at the Agent’s request
following an Event of Termination, a Non-Investment Grade Event (other than the
2005 Downgrade Event or the 2006 Downgrade Events) or an Incipient Event of
Termination, related Contracts with a legend evidencing that Receivable
Interests related to such Pool Receivables and related Contracts have been sold
in accordance with this Agreement.

(j) Further Assurances. (i)  The Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Agent may reasonably request, to perfect, protect or more fully evidence the
Receivable Interests purchased under this Agreement, or to enable the Investors,
the Banks or the Agent to exercise and enforce their respective rights and
remedies under this Agreement. Without limiting the foregoing, the Seller will,
upon the request of the Agent, execute and file such financing or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary or desirable, or that the Agent may reasonably request, to
perfect, protect or evidence such Receivable Interests.

(ii) The Seller authorizes the Agent to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the Pool
Receivables and the Related Security, the related Contracts and the Collections
with respect thereto.

(k) Reporting Requirements. The Seller will provide to the Agent (in multiple
copies, if requested by the Agent) the following:

(i) as soon as available and in any event within 45 days after the end of the
first three quarters and within 90 days after the end of the fourth fiscal
quarter of each fiscal year of the Seller, a balance sheet of the Seller as of
the end of such quarter and a statement of income and retained earnings of the
Seller for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, certified by the chief financial officer of
the Seller;

(ii) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the chief financial officer of the Seller setting forth details of such Event of
Termination or Incipient Event of Termination and the action that the Seller has
taken and proposes to take with respect thereto;

(iii) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate in excess of $5,000,000;

(iv) at least 30 days prior to any change in the name or jurisdiction of
incorporation of any Originator or the Seller, a notice setting forth the new
name or jurisdiction of organization and the effective date thereof;

(v) promptly after the Seller obtains knowledge thereof, notice of any “Event of
Termination” or “Facility Termination Date” under any Preceding Purchase
Agreement;

(vi) so long as any Capital shall be outstanding, as soon as possible and in any
event no later than the day of occurrence thereof, notice that Ferro Color or
FPL has stopped selling to Ferro, pursuant to the Purchase Agreement, all newly
arising or acquired Originator Receivables; and notice that Ferro has stopped
selling or contributing to the Seller, pursuant to the Originator Purchase
Agreement, all newly arising or acquired Originator Receivables;

(vii) as soon as available and in any event within 50 days after the end of the
first three quarters of each fiscal year of the Seller and within 90 days after
the end of each fiscal year of the Seller, a certificate of the chief financial
officer or the treasurer of the Seller to the effect that, to the best of such
officer’s knowledge, no Event of Termination has occurred and is continuing or,
if any Event of Termination has occurred and is continuing, specifying the
nature and extent thereof;

(viii) promptly after receipt thereof, copies of all notices received by the
Seller from any Person under the Preceding Purchase Agreements;

(ix) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of Ferro, the consolidated
balance sheet of Ferro and its consolidated Subsidiaries as of the end of such
quarter and the related statements of income and of cash flows for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of Ferro;

(x) as soon as available and in any event within 90 days after the end of each
fiscal year of Ferro, a copy of the annual report for such year for Ferro and
its consolidated Subsidiaries, containing financial statements for such year
audited by independent public accountants of recognized national standing;

(xi) immediately upon obtaining knowledge thereof, and in any event on the day
such event occurs, notice that all indebtedness under the Credit Agreement has
become due and payable (whether by declaration or automatically);

     
(xii)
(xiii)
(xiv)
(xv)
(xvi)
  [Intentionally omitted];
[Intentionally omitted];
[Intentionally omitted];
[Intentionally omitted];
[Intentionally omitted];

(xvii) as soon as available and in any event within 50 days after the end of the
first three quarters of each fiscal year of Ferro and within 90 days after the
end of each fiscal year of Ferro, a certificate of the chief financial officer
or the treasurer of Ferro to the effect that, to the best of such officer’s
knowledge, Ferro was in compliance with the financial covenants contained in the
Credit Agreement as of the fiscal quarter or fiscal year ended for which such
financial statements are being provided pursuant to clause (ix) or (x) of this
Section 5.01(k), as applicable, and providing reasonable details of the
calculations evidencing Ferro’s compliance with the financial covenants
contained in the Credit Agreement;

(xviii) promptly, and in any event within five Business Days of such event,
written notice of the Seller or any Originator no longer being qualified to do
business, or in good standing, in any jurisdiction where the nature of its
business requires it to be so qualified; and

(xix) [Intentionally omitted];

(xx) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller as the Agent may from time to
time reasonably request.

Reports and financial statements required to be delivered pursuant to
clauses (ix) and (x) of this Section 5.01(k) shall be deemed to have been
delivered on the date on which Ferro posts such reports, or reports containing
such financial statements, on Ferro’s website on the Internet at www.ferro.com
or when such reports, or reports containing such financial statements, are
posted on the SEC’s website at www.sec.gov; provided that Ferro shall deliver
paper copies of the reports and financial statements referred to in clauses (ix)
and (x) of this Section 5.01(k) to the Agent or any Investor or Bank who
requests Ferro to deliver such paper copies until written notice to cease
delivering paper copies is given by the Agent or such Investor or Bank, as
applicable.

(l) Corporate Separateness. (i)  The Seller shall at all times maintain at least
one independent director who (x) is not currently and has not been during the
five years preceding the date of this Agreement an officer, director or employee
of an Affiliate of the Seller or any Other Company, (y) is not a current or
former officer or employee of the Seller and (z) is not a stockholder of any
Other Company or any of their respective Affiliates.

(ii) The Seller shall not direct or participate in the management of any of the
Other Companies’ operations.

(iii) The Seller shall conduct its business from an office separate from that of
the Other Companies (but which may be located in the same facility as one or
more of the Other Companies). The Seller shall have stationery and other
business forms and a mailing address and a telephone number separate from that
of the Other Companies.

(iv) The Seller shall at all times be adequately capitalized in light of its
contemplated business.

(v) The Seller shall at all times provide for its own operating expenses and
liabilities from its own funds.

(vi) The Seller shall maintain its assets and transactions separately from those
of the Other Companies and reflect such assets and transactions in financial
statements separate and distinct from those of the Other Companies and evidence
such assets and transactions by appropriate entries in books and records
separate and distinct from those of the Other Companies. The Seller shall hold
itself out to the public under the Seller’s own name as a legal entity separate
and distinct from the Other Companies. The Seller shall not hold itself out as
having agreed to pay, or as being liable, primarily or secondarily, for, any
obligations of the Other Companies.

(vii) The Seller shall not maintain any joint account with any Other Company or
become liable as a guarantor or otherwise with respect to any Debt or
contractual obligation of any Other Company.

(viii) The Seller shall not make any payment or distribution of assets with
respect to any obligation of any Other Company or grant an Adverse Claim on any
of its assets to secure any obligation of any Other Company.

(ix) The Seller shall not make loans, advances or otherwise extend credit to any
of the Other Companies other than Purchaser Loans on the terms and conditions
set forth in the Originator Purchase Agreement.

(x) The Seller shall hold regular duly noticed meetings of its Board of
Directors and make and retain minutes of such meetings.

(xi) The Seller shall have bills of sale (or similar instruments of assignment)
and, if appropriate, UCC-1 financing statements, with respect to all assets
purchased from any of the Other Companies.

(xii) The Seller shall not engage in any transaction with any of the Other
Companies, except as permitted by this Agreement and as contemplated by the
Originator Purchase Agreement.

(xiii) The Seller shall comply with (and cause to be true and correct) each of
the facts and assumptions contained under (i) the captions “ASSUMPTIONS” and
“THE TRANSACTIONS” in the true sale opinion of Baker & Hostetler L.L.P., dated
April 1, 2008, and (ii) the captions “ASSUMPTIONS — A. THE TRANSACTIONS” and “B.
PROCEDURES AND RELATIONSHIPS” in the non-consolidation opinion of Baker &
Hostetler L.L.P., dated April 1, 2008, which opinions are attached as Annex C to
this Agreement.

(m) Originator Purchase Agreement. The Seller will not amend, waive or modify
any provision of the Originator Purchase Agreement (provided that the Seller may
extend the “Facility Termination Date” thereunder) or waive the occurrence of
any “Event of Termination” under the Originator Purchase Agreement, without in
each case the prior written consent of the Agent. The Seller will perform all of
its obligations under the Originator Purchase Agreement in all material respects
and will enforce the Originator Purchase Agreement in accordance with its terms
in all material respects.

(n) Nature of Business. The Seller will not engage in any business other than
the purchase or acquisition of Receivables, Related Security and Collections
from Ferro and the transactions contemplated by this Agreement. The Seller will
not create or form any Subsidiary.

(o) Mergers, Etc. The Seller will not merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by this Agreement and the Originator Purchase Agreement.

(p) Distributions, Etc. The Seller will not declare or make any dividend payment
or other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of capital stock of the Seller,
or return any capital to its shareholders as such, or purchase, retire, defease,
redeem or otherwise acquire for value or make any payment in respect of any
shares of any class of capital stock of the Seller or any warrants, rights or
options to acquire any such shares, now or hereafter outstanding; provided,
however, that the Seller may declare and pay cash dividends on its capital stock
to its shareholders so long as (i) no Event of Termination shall then exist or
would occur as a result thereof, (ii) such dividends are in compliance with all
applicable law including the corporate law of the State of Ohio, and (iii) such
dividends have been approved by all necessary and appropriate corporate action
of the Seller.

(q) Debt. The Seller will not incur any Debt, other than any Debt incurred
pursuant to this Agreement and the Deferred Purchase Price.

(r) Certificate of Incorporation. The Seller will not amend or delete
Article Third, Fifth or Sixth of its certificate of incorporation.

(s) Tangible Net Worth. The Seller will at all times maintain Tangible Net Worth
equal to at least 10% of the Outstanding Balance of the Receivables at such
time.

SECTION 5.02. Covenant of the Seller and the Originators. (a)  Until the latest
of the Facility Termination Date or the date on which no Capital of or Yield on
any Receivable Interest shall be outstanding or the date all other amounts owed
by the Seller hereunder to the Investors, the Banks or the Agent are paid in
full, each of the Seller and the Originators will, at their respective expense,
from time to time during regular business hours as requested by the Agent,
permit the Agent or its agents or representatives (including independent public
accountants, which may be the Seller’s or an Originator’s independent public
accountants), (i) to conduct periodic audits of the Receivables, the Related
Security and the related books and records and collections systems of the Seller
or such Originator, as the case may be, (ii) to examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in the possession or under the control of the Seller
or such Originator, as the case may be, relating to Pool Receivables and the
Related Security, including, without limitation, the Contracts, and (iii) to
visit the offices and properties of the Seller or such Originator, as the case
may be, for the purpose of examining such materials described in clause (ii)
above, and to discuss matters relating to Pool Receivables and the Related
Security or the Seller’s or such Originator’s performance under the Transaction
Documents to which it is a party or under the Contracts with any of the officers
or employees of the Seller or the Originators, as the case may be, having
knowledge of such matters. In addition, upon the Agent’s request at least once
per year, the Seller will, at its expense, appoint independent public
accountants (which may, with the consent of the Agent, be the Seller’s regular
independent public accountants), or utilize the Agent’s representatives or
auditors, to prepare and deliver to the Agent a written report with respect to
the Receivables and the Credit and Collection Policy (including, in each case,
the systems, procedures and records relating thereto) on a scope and in a form
substantially as described in Annex F hereto.

(b) The Seller and each Originator agree (each as to itself) that it will not
take any action to open a place of business in either the United Kingdom or
Ireland without (i) providing the Agent with at least ten Business Days prior
written notice, and (ii) taking all actions that the Agent may reasonably
request pursuant to Section 5.01(j) or Section 6.05 with respect to the laws of
the United Kingdom or Ireland, as applicable.

ARTICLE VI

ADMINISTRATION AND COLLECTION

OF POOL RECEIVABLES

SECTION 6.01. Designation of Collection Agent. The servicing, administration and
collection of the Pool Receivables shall be conducted by the Collection Agent so
designated hereunder from time to time. Until the Agent gives notice to the
Seller of the designation of a new Collection Agent, Ferro is hereby designated
as, and hereby agrees to perform the duties and obligations of, the Collection
Agent pursuant to the terms hereof. The Agent at any time may designate as
Collection Agent any Person (including itself) to succeed Ferro or any successor
Collection Agent, if such Person shall consent and agree to the terms hereof.
The Collection Agent may, with the prior consent of the Agent, subcontract with
any other Person for the servicing, administration or collection of the Pool
Receivables (and the Agent hereby consents to the subcontracting to Ferro Color
or FPL, as the case may be, of the servicing, administration and collection of
Receivables originated by Ferro Color or FPL, as the case may be). Any such
subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof, and any such
subcontract shall automatically terminate upon designation of a successor
Collection Agent.

SECTION 6.02. Duties of Collection Agent. (a)  The Collection Agent shall take
or cause to be taken all such actions as may be necessary or advisable to
collect each Pool Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy. The Seller and the Agent
hereby appoint the Collection Agent, from time to time designated pursuant to
Section 6.01, as agent for themselves and for the Investors and the Banks to
enforce their respective rights and interests in the Pool Receivables, the
Related Security and the related Contracts. In performing its duties as
Collection Agent, the Collection Agent shall exercise the same care and apply
the same policies as it would exercise and apply if it owned such Receivables
and shall act in the best interests of the Seller, the Investors and the Banks.

(b) The Collection Agent shall administer the Collections in accordance with the
procedures described in Section 2.04.

(c) If no Event of Termination, or Incipient Event of Termination shall have
occurred and be continuing, Ferro, while it is the Collection Agent, may, in
accordance with the Credit and Collection Policy, extend the maturity or adjust
the Outstanding Balance of any Receivable as Ferro deems appropriate to maximize
Collections thereof, or otherwise amend or modify the terms of any Receivable,
provided that the classification of any such Receivable as a Defaulted
Receivable shall not be affected by any such extension.

(d) The Collection Agent shall hold in trust for the Seller and each Investor
and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables. The Collection Agent shall mark
the Seller’s master data processing records evidencing Pool Receivables and, at
the written request of the Agent following the occurrence of an Event of
Termination, a Non-Investment Grade Event (other than the 2005 Downgrade Event
and the 2006 Downgrade Events), or an Incipient Event of Termination, each
invoice evidencing each Pool Receivable and the related Contract with a legend,
acceptable to the Agent, evidencing that Receivable Interests therein have been
sold.

(e) The Collection Agent shall, as soon as practicable following receipt, turn
over to the Seller any cash collections or other cash proceeds received with
respect to Receivables not constituting Pool Receivables.

(f) The Collection Agent shall, from time to time at the request of the Agent,
furnish to the Agent (promptly after any such request) a calculation of the
amounts set aside for the Investors and the Banks pursuant to Section 2.04.

(g) Prior to the tenth Business Day of each month, the Collection Agent shall
prepare and forward to the Agent a Monthly Report relating to the Receivable
Interests outstanding on the last day of the immediately preceding month. At the
request of the Agent, the Collection Agent shall prepare and forward to the
Agent reports relating to the Receivable Interests at more frequent intervals.

The Collection Agent hereby elects to transmit Seller Reports to the Agent by
electronic mail (each, an “E-Mail Seller Report”), provided that (i) the
Collection Agent shall (A) make arrangements with VeriSign, Inc. (or another
authenticating organization acceptable to the Agent) to enable the Collection
Agent to generate digital signatures and (B) safeguard the keys, access codes or
other means of generating its digital signature, (ii) each E-Mail Seller Report
shall be (A) formatted as the Agent may designate from time to time and shall be
digitally signed and (B) sent to the Agent at an electronic mail address
designated by the Agent, and (iii) the Agent (A) shall be authorized to rely
upon such E-Mail Seller Report for purposes of this Agreement to the same extent
as if the contents thereof had been otherwise delivered to the Agent in
accordance with the terms of this Agreement and (B) may, upon notice in writing
to the Collection Agent and the Seller, terminate the right of the Collection
Agent to transmit E-Mail Seller Reports.

(h) If a Non-Investment Grade Event (but no BB Downgrade Event other than the
2005 Downgrade Event or the 2006 Downgrade Events) shall have occurred and be
continuing, on or prior to the close of business on the second Business Day of
each Week, the Collection Agent shall prepare and forward to the Agent a Weekly
Report which shall contain information related to the Receivables current as of
the close of business on the last Business Day of the preceding Week. If a BB
Downgrade Event (other than the 2005 Downgrade Event or the 2006 Downgrade
Events) shall have occurred and be continuing, by no later than 11:00 A.M.
(New York City time) on each Business Day, the Collection Agent shall prepare
and forward to the Agent a Daily Report which shall contain information relating
to the Receivables current as of the close of business on the immediately prior
Business Day.

SECTION 6.03. Certain Rights of the Agent. (a) The Agent is authorized at any
time to date, and to deliver to the Lock-Box Banks, the Notices of Effectiveness
attached to the Lock-Box Agreements. The Seller hereby confirms the transfer to
the Agent pursuant to the Original RPA of the exclusive ownership and control of
the Lock-Box Accounts to which the Obligors of Pool Receivables shall make
payments. The Agent may notify the Obligors of Pool Receivables, at any time and
at the Seller’s expense, of the ownership of Receivable Interests under this
Agreement.

(b) At any time following the designation of a Collection Agent other than Ferro
Corporation pursuant to Section 6.01 or following an Event Termination, a
Non-Investment Grade Event (other than the 2005 Downgrade Event or the 2006
Downgrade Events), or an Incipient Event of Termination:

(i) The Agent may direct the Obligors of Pool Receivables that all payments
thereunder be made directly to the Agent or its designee.

(ii) At the Agent’s request and at the Seller’s expense, the Seller shall notify
each Obligor of Pool Receivables of the ownership of Receivable Interests under
this Agreement and direct that payments be made directly to the Agent or its
designee.

(iii) At the Agent’s request and at the Seller’s expense, the Seller and the
Collection Agent shall (A) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Pool Receivables and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the Pool
Receivables, and shall make the same available to the Agent at a place selected
by the Agent or its designee, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections of Pool
Receivables in a manner acceptable to the Agent and, promptly upon receipt,
remit all such cash, checks and instruments, duly indorsed or with duly executed
instruments of transfer, to the Agent or its designee.

(iv) The Seller authorizes the Agent to take any and all steps in the Seller’s
name and on behalf of the Seller that are necessary or desirable, in the
determination of the Agent, to collect amounts due under the Pool Receivables,
including, without limitation, endorsing the Seller’s name on checks and other
instruments representing Collections of Pool Receivables and enforcing the Pool
Receivables and the Related Security and related Contracts.

SECTION 6.04. Rights and Remedies. (a)  If the Collection Agent fails to perform
any of its obligations under this Agreement, the Agent may (but shall not be
required to) itself perform, or cause performance of, such obligation; and the
Agent’s costs and expenses incurred in connection therewith shall be payable by
the Collection Agent.

(b) The Seller and the Originators shall perform their respective obligations
under the Contracts related to the Pool Receivables to the same extent as if
Receivable Interests had not been sold and the exercise by the Agent on behalf
of the Investors and the Banks of their rights under this Agreement shall not
release the Collection Agent or the Seller from any of their duties or
obligations with respect to any Pool Receivables or related Contracts. None of
the Agent, the Investors or the Banks shall have any obligation or liability
with respect to any Pool Receivables or related Contracts, nor shall any of them
be obligated to perform the obligations of the Seller thereunder.

(c) In the event of any conflict between the provisions of Article VI of this
Agreement and Article VI of any Preceding Purchase Agreement, the provisions of
this Agreement shall control.

SECTION 6.05. Further Actions Evidencing Purchases. Each Originator agrees from
time to time, at its expense, to promptly execute and deliver all further
instruments and documents, and to take all further actions, that may be
reasonably necessary or desirable, or that the Agent may reasonably request, to
perfect, protect or more fully evidence the Receivable Interests purchased
hereunder, or to enable the Investors, the Banks or the Agent to exercise and
enforce their respective rights and remedies hereunder. Without limiting the
foregoing, each Originator will (i) upon the request of the Agent, execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments and documents, that may be reasonably necessary or desirable,
or that the Agent may reasonably request, to perfect, protect or evidence such
Receivable Interests; (ii) mark its master data processing records evidencing
the Pool Receivables with a legend, acceptable to the Agent, evidencing that
Receivable Interests therein have been sold; and (iii) upon the request of the
Agent following the occurrence of an Event of Termination, a Non-Investment
Grade Event (other than the 2005 Downgrade Event or the 2006 Downgrade Events),
or an Incipient Event of Termination, mark conspicuously each invoice evidencing
each Pool Receivable with a legend, acceptable to the Agent, evidencing that
Receivable Interests therein have been sold.

SECTION 6.06. Covenants of the Collection Agent and the Originators.

(a) Audits. The Collection Agent will, from time to time during regular business
hours as requested by the Agent, permit the Agent, or its agents or
representatives (including independent public accountants, which may be the
Collection Agent’s independent public accountants), (i) to conduct periodic
audits of the Receivables, the Related Security and the related books and
records and collections systems of the Collection Agent, (ii) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Collection Agent relating to Pool Receivables and the Related
Security, including, without limitation, the Contracts, and (iii) to visit the
offices and properties of the Collection Agent for the purpose of examining such
materials described in clause (ii) above, and to discuss matters relating to
Pool Receivables and the Related Security or the Collection Agent’s performance
hereunder with any of the officers or employees of the Collection Agent having
knowledge of such matters.

(b) Change in Credit and Collection Policy. The Originators will not make any
change in their respective Credit and Collection Policy that would impair the
collectibility of any Pool Receivable or the ability of Ferro (if it is acting
as Collection Agent) to perform its obligations under this Agreement.

SECTION 6.07. Indemnities by the Collection Agent. Without limiting any other
rights that the Agent, any Investor, any Bank, any of their respective
Affiliates or members or any of their respective officers, directors, employees
or advisors (each, a “Special Indemnified Party”) may have hereunder or under
applicable law, and in consideration of its appointment as Collection Agent, the
Collection Agent hereby agrees to indemnify each Special Indemnified Party from
and against any and all claims, losses and liabilities (including reasonable
attorneys’ fees) (all of the foregoing being collectively referred to as
“Special Indemnified Amounts”) arising out of or resulting from any of the
following (excluding, however, (a) Special Indemnified Amounts to the extent
found in a final non-appealable judgment of a court of competent jurisdiction to
have resulted from gross negligence or willful misconduct on the part of such
Special Indemnified Party, (b) recourse for uncollectible Receivables or (c) any
income taxes or any other tax or fee measured by income incurred by such Special
Indemnified Party arising out of or as a result of this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or any
Contract):

(i) any representation made or deemed made by the Collection Agent pursuant to
Section 4.02(h) hereof which shall have been incorrect in any respect when made
or any other representation or warranty or statement made or deemed made by the
Collection Agent under or in connection with this Agreement which shall have
been incorrect in any material respect when made;

(ii) the failure by the Collection Agent to comply with any applicable law, rule
or regulation with respect to any Pool Receivable or Contract; or the failure of
any Pool Receivable or Contract to conform to any such applicable law, rule or
regulation;

(iii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool, the Contracts and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;

(iv) any failure of the Collection Agent to perform its duties or obligations in
accordance with the provisions of this Agreement;

(v) the commingling of Collections of Pool Receivables at any time by the
Collection Agent with other funds;

(vi) any action or omission by the Collection Agent reducing or impairing the
rights of the Investors or the Banks with respect to any Pool Receivable or the
value of any Pool Receivable;

(vii) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the Collection Agent hereunder; or

(viii) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Receivable.

SECTION 6.08. Cash Collateral Account. The Collection Agent shall maintain or
cause to be maintained in the name of the Seller, for the benefit of the
Investors and under the sole dominion and control of the Agent, the Cash
Collateral Account, with the Cash Collateral Bank, and subject to the Cash
Collateral Agreement.

SECTION 6.09. Collateral Advance Account. (a)  On or prior to the date of the
first Cash Secured Advance Commencement Date, the Collection Agent, for the
benefit of the Banks, shall establish and maintain or cause to be established
and maintained in the name of the Seller with Citibank an account (such account
being the “Collateral Advance Account” and Citibank in such capacity, being the
“Collateral Advance Account Bank”), such account bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Banks and entitled “Citicorp North America, Inc., as Agent — Collateral Advance
Account for the Ferro Receivables Purchase Agreement” and, in connection
therewith, the Collection Agent, the Seller, the Agent and the Collateral
Advance Account Bank shall enter into the Collateral Advance Account Agreement.
The Collateral Advance Account shall be under the sole dominion and control of
the Agent for the benefit of the Banks which have made Cash Secured Advances,
and neither the Seller, the Collection Agent, nor any Person claiming by,
through or under the Seller or the Collection Agent, shall have any right, title
or interest in, or any right to withdraw any amount from, the Collateral Advance
Account. Except as expressly provided in this Agreement, Citibank agrees that
it, in its capacity as Collateral Advance Account Bank, shall have no right of
set off or banker’s lien against, and no right to otherwise deduct from, any
funds held in the Collateral Advance Account for any amount owed to it by any
Bank, the Investor, any Agent, the Seller or any Originator. The tax
identification no. associated with the Collateral Advance Account shall be that
of the Seller.

(b) The Agent will comply with (i) all written instructions directing
disposition of the funds in the Collateral Advance Account, (ii) all
notifications and entitlement orders that the Agent receives directing it to
transfer or redeem any financial asset in the Collateral Advance Account, and
(iii) all other directions concerning the Collateral Advance Account, including,
without limitation, directions to distribute to any Bank proceeds of any such
transfer or redemption or interest or dividends on property in the Collateral
Advance Account (any such instruction, notification or direction referred to in
clause (i), (ii) or (iii) above being a “Collateral Advance Account Direction”),
in the case of each of clauses (i), (ii) and (iii) above originated by the
relevant Bank (except as otherwise specified in subsection (c) of this
Section 6.09).

(c) Funds on deposit in the Collateral Advance Account shall, at the written
direction of the Seller, be invested by the Agent in Eligible Investments as
instructed by the Seller in writing (which may be a standing instruction). All
such Eligible Investments shall be held in the Collateral Advance Account by the
Agent for the ratable benefit of the Banks which have made Cash Secured
Advances. Such funds shall be invested in Eligible Investments that will mature
so that funds will be available in amounts sufficient for the Agent to make each
distribution as and when required under the terms of this Agreement. All
interest and other investment earnings (net of losses and investment expenses)
received on funds on deposit in the Collateral Advance Account, to the extent
such investment income is not needed to pay the Agent for the ratable benefit of
the Term-Out Banks under the terms of this Agreement, shall be added to the
Collateral Advance Account.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

(a) The Collection Agent (if it is Ferro or any of its Affiliates) (i) shall
fail to perform or observe any term, covenant or agreement under this Agreement
(other than as referred to in clauses (ii), (iii), (iv) or (v) of this
subsection (a)) and such failure shall remain unremedied for five Business Days,
or (ii) shall fail to make when due any payment or deposit to be made by it
under this Agreement, or (iii) shall fail to deliver any Monthly Report when due
pursuant to Section 6.02(g) and such failure shall remain unremedied for three
Business Days, or (iv) shall fail to deliver any Weekly Report when due pursuant
to Section 6.02(h) and such failure shall remain unremedied for more than two
Business Days, or (v) shall fail to deliver any Daily Report when due pursuant
to Section 6.02(h) and such failure shall remain unremedied for more than two
Business Days, or shall fail to deliver when due more than two Daily Reports in
any calendar week; or

(b) Ferro shall fail to transfer to the Agent when requested any rights,
pursuant to this Agreement, which Ferro then has as Collection Agent, or the
Seller or an Originator shall fail to make any payment required under
Section 2.04; or

(c) Any representation or warranty made or deemed made by the Seller or the
Collection Agent (or any of their respective officers) under or in connection
with this Agreement or any other Transaction Document or any information or
report delivered by the Seller or the Collection Agent pursuant to this
Agreement or any other Transaction Document shall prove to have been incorrect
or untrue in any material respect when made or deemed made or delivered; or

(d) The Seller or an Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed and any such failure shall remain unremedied for 10 days after written
notice thereof shall have been given to the Seller by the Agent; or

(e) The Seller or an Originator shall fail to pay any principal of or premium or
interest on any of its Debt which is outstanding in a principal amount of at
least $5,000,000 in the aggregate when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(f) Any purchase or any reinvestment pursuant to this Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage ownership interest to the extent of the
pertinent Receivable Interest in each applicable Pool Receivable and the Related
Security and Collections with respect thereto; or the security interest created
pursuant to Section 2.10 or 2.14(b) shall for any reason cease to be a valid and
perfected first priority security interest in the collateral security referred
to in such sections; or

(g) The Seller or an Originator shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Seller or an Originator seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 30 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller or an Originator shall take any corporate
action to authorize any of the actions set forth above in this subsection (g);
or

(h) As of the last day of any calendar month, either (i) the average of the
Default Ratios for such month and the two immediately preceding months shall
exceed 6.0% or (ii) the average of the Dilution Ratios for such month and the
two immediately preceding months shall exceed 9.0% or (iii) the
Loss-to-Liquidation Ratio shall exceed 0.5%; or

(i) (A) At any time when a Non-Investment Grade Event does not exist, the sum of
the Receivable Interests shall on any Business Day be greater than 97% and shall
remain greater than 97% for more than three Business Days; or (B) at any time
when a Non-Investment Grade Event does exist (so long as a BB Downgrade Event,
including, without limitation, the 2005 Downgrade Event and the 2006 Downgrade
Events) shall not have occurred and be continuing), the sum of the Receivable
Interests shall on any Business Day be greater than 97% and shall remain greater
than 97% for more than one Business Day; or (C) after the occurrence and during
the continuation of a BB Downgrade Event, including, without limitation, the
2005 Downgrade Event, or either of the 2006 Downgrade Events, the sum of the
Receivable Interests shall (x) on any Business Day occurring during the period
beginning on December 20 of any year and ending on December 31 of such year or
the period beginning on June 24 of any year and ending on July 7 of such year,
be greater than 92% and remain greater that 92% for more than one Business Day,
or (y)  on any Business Day at any other time, be greater than 95% and shall
remain greater than 95% for more than one Business Day; or

(j) There shall have occurred any material adverse change in the financial
condition or operations of the Seller since September 28, 2000, or an Originator
since December 31, 2006; or there shall have occurred any event which may
materially adversely affect the collectibility of the Receivables Pool or the
ability of the Seller or the Collection Agent to collect Pool Receivables or
otherwise perform its obligations under this Agreement; the Agent, the Investors
and the Banks hereby acknowledge that in the event the capital stock of Ferro is
no longer listed for trading on the New York Stock Exchange (a “Delisting”),
such Delisting shall not, in and of itself and excluding the circumstances
leading to such Delisting or resulting therefrom, constitute a material adverse
change in the business, operations, property or financial or other condition of
Ferro; or

(k) An “Event of Termination” or “Facility Termination Date” shall occur under
any Preceding Purchase Agreement, or any Preceding Purchase Agreement shall
cease to be in full force and effect; or

(l) [Intentionally Omitted]

(m) At least 80% of the outstanding capital stock of the Seller, Ferro Color and
FPL shall cease to be owned, directly or indirectly, by Ferro; or

(n) [Intentionally Omitted]

(o) The occurrence of an event of default under the Credit Agreement arising as
a result of the breach of any financial covenant contained therein (which, as of
the date of this Agreement consist of the leverage ratio and the fixed charge
coverage ratio contained in Sections 7.2.4(a) and 7.2.4(b) of the Credit
Agreement); or

(p) One or more judgments for the payment of money in an aggregate amount in
excess of $7,500,000 (except to the extent covered by insurance as to which the
insurer has acknowledged such coverage in writing) shall be rendered against
(i) any Originator or any of their respective Subsidiaries or any combination
thereof or (ii) the Collection Agent or any of its Subsidiaries or a combination
thereof, and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be taken by a judgment creditor to attach or levy upon any assets of any of the
Originators or the Collection Agent or any of their respective Subsidiaries to
enforce any such judgment;

then, and in any such event, any or all of the following actions may be taken by
notice to the Seller: (x) the Investor or the Agent may declare the Facility
Termination Date to have occurred (in which case the Facility Termination Date
shall be deemed to have occurred), (y) the Agent may declare the Commitment
Termination Date to have occurred (in which case the Commitment Termination Date
shall be deemed to have occurred), and (z) without limiting any right under this
Agreement to replace the Collection Agent, the Agent may designate another
Person to succeed Ferro as the Collection Agent; provided, that, automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in paragraph (g) of this Section 7.01,
the Facility Termination Date shall occur, Ferro (if it is then serving as the
Collection Agent) shall cease to be the Collection Agent, and the Agent or its
designee shall become the Collection Agent. Upon any such declaration or
designation or upon such automatic termination, the Investors, the Banks and the
Agent shall have, in addition to the rights and remedies which they may have
under this Agreement, all other rights and remedies provided after default under
the UCC and under other applicable law, which rights and remedies shall be
cumulative.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Action. Each Investor and each Bank hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Transaction Documents
as are delegated to the Agent by the terms hereof, together with such powers as
are reasonably incidental thereto.

SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them as Agent under or in connection with this Agreement
(including, without limitation, the Agent’s servicing, administering or
collecting Pool Receivables as Collection Agent) or any other Transaction
Document, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent: (a) may consult
with legal counsel (including counsel for the Seller and the Collection Agent),
independent certified public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to any Investor or Bank (whether written
or oral) and shall not be responsible to any Investor or Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Transaction Document; (c) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement on the part of
the Seller or the Collection Agent or to inspect the property (including the
books and records) of the Seller or the Collection Agent; (d) shall not be
responsible to any Investor or Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall incur no
liability under or in respect of this Agreement or any other Transaction
Document by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by telecopier or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 8.03. CNAI and Affiliates. The obligation of Citibank to purchase
Receivable Interests under this Agreement may be satisfied by CNAI or any of its
Affiliates. With respect to any Receivable Interest or interest therein owned by
it, CNAI shall have the same rights and powers under this Agreement as any Bank
and may exercise the same as though it were not the Agent. CNAI and any of its
Affiliates may generally engage in any kind of business with the Seller, the
Collection Agent or any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of the Seller, the Collection
Agent or any Obligor or any of their respective Affiliates, all as if CNAI were
not the Agent and without any duty to account therefor to the Investors or the
Banks.

SECTION 8.04. Bank’s Purchase Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Agent, any of its Affiliates or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement.
Each Bank also acknowledges that it will, independently and without reliance
upon the Agent, any of its Affiliates or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement.

SECTION 8.05. Indemnification of Agent. Each Bank agrees to indemnify the Agent
(to the extent not reimbursed by the Seller or the Collection Agent), ratably
according to the amount of its Bank Commitment (or, if the Bank Commitments have
been terminated, then ratably according to the respective amounts of Capital of
the Receivable Interests (or interests therein) owned by it or which it may be
required to purchase under the Asset Purchase Agreement), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the Agent
in any way relating to or arising out of this Agreement or the other Transaction
Documents or any action taken or omitted by the Agent under this Agreement or
the other Transaction Documents, provided that no Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct.

ARTICLE IX

INDEMNIFICATION

SECTION 9.01. Indemnities by the Seller. Without limiting any other rights that
the Agent, the Investors, the Banks, any of their respective Affiliates or
members or any of their respective officers, directors, employees or advisors
(each, an “Indemnified Party”) may have hereunder or under applicable law, the
Seller hereby agrees to indemnify each Indemnified Party from and against any
and all claims, losses and liabilities (including reasonable attorneys’ fees)
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
arising out of or resulting from this Agreement or the other Transaction
Documents or the use of proceeds of purchases or reinvestments or the ownership
of Receivable Interests or in respect of any Receivable or any Contract,
excluding, however, (a) Indemnified Amounts to the extent found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from gross negligence or willful misconduct on the part of such Indemnified
Party, (b) recourse (except as otherwise specifically provided in this
Agreement) for uncollectible Receivables or (c) any income taxes incurred by
such Indemnified Party arising out of or as a result of this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or any
Contract. Without limiting or being limited by the foregoing, the Seller shall
pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:

(i) the creation of an undivided percentage ownership interest in any Receivable
which purports to be part of the Net Receivables Pool Balance but which is not
at the date of the creation of such interest an Eligible Receivable or which
thereafter ceases to be an Eligible Receivable;

(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement and
the other Transaction Documents which shall have been incorrect in any material
respect when made;

(iii) the failure by the Seller or an Originator to comply with any applicable
law, rule or regulation with respect to any Pool Receivable or the related
Contract; or the failure of any Pool Receivable or the related Contract to
conform to any such applicable law, rule or regulation;

(iv) the failure to vest in the Investors or the Banks, as the case may be,
(a) a perfected undivided percentage ownership interest, to the extent of each
Receivable Interest, in the Receivables in, or purporting to be in, the
Receivables Pool and the Related Security and Collections in respect thereof, or
(b) a perfected security interest as provided in Sections 2.10 and 2.14(b), in
each case free and clear of any Adverse Claim;

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller or any of its Affiliates acting as Collection Agent);

(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;

(viii) any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract;

(ix) the commingling of Collections of Pool Receivables at any time with other
funds;

(x) any investigation, litigation or proceeding related to this Agreement or the
use of proceeds of purchases or reinvestments or the ownership of Receivable
Interests or in respect of any Receivable or Related Security or Contract;

(xi) any failure of the Seller to comply with its covenants contained in this
Agreement or any other Transaction Document; or

(xii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Receivable.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller therefrom shall be effective
unless in a writing signed by the Agent, as agent for the Investors and the
Banks (and, in the case of any amendment, also signed by the Seller), and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by the
Collection Agent in addition to the Agent, affect the rights or duties of the
Collection Agent under this Agreement. Notwithstanding any other provision of
this Section 10.01, Schedule IV hereto may be amended in accordance with the
procedures set forth in Section 5.01(b). No failure on the part of the
Investors, the Banks or the Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

SECTION 10.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

SECTION 10.03. Assignability. (a) This Agreement and the Investors’ rights and
obligations herein (including ownership of each Receivable Interest) shall be
assignable by the Investors and their successors and assigns (including, without
limitation, pursuant to any Asset Purchase Agreement). Each assignor of a
Receivable Interest or any interest therein shall notify the Agent and the
Seller of any such assignment. Each assignor of a Receivable Interest or any
interest therein may, in connection with any such assignment or participation,
disclose to the assignee or participant any information relating to the Seller
or an Originator, including the Receivables, furnished to such assignor by or on
behalf of the Seller or by the Agent.

(b) Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Bank Commitment and any Receivable Interests
or interests therein owned by it); provided, however, that

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement,

(ii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $10,000,000 and
(y) all of the assigning Bank’s Bank Commitment,

(iii) the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance Agreement, together with a processing and recordation fee of $2,500,
and

(iv) concurrently with such assignment, such assignor Bank shall assign to such
assignee Bank or other Eligible Assignee an equal percentage of its rights and
obligations under the Asset Purchase Agreement (or, if such assignor Bank is
Citibank, it shall arrange for such assignee Bank or other Eligible Assignee to
become a party to the Asset Purchase Agreement for a maximum Capital amount
equal to the assignee’s Bank Commitment).

Upon such execution, delivery, acceptance and recording (pursuant to
Section 10.03(c)), from and after the effective date specified in such
Assignment and Acceptance Agreement, (x) the assignee thereunder shall be a
party to this Agreement and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance Agreement,
have the rights and obligations of a Bank hereunder and (y) the assigning Bank
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance Agreement, relinquish such rights
and be released from such obligations under this Agreement (and, in the case of
an Assignment and Acceptance Agreement covering all or the remaining portion of
an assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto).

(c) The Agent shall maintain at its address referred to in Section 10.02 of this
Agreement a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Bank Commitment of, and aggregate outstanding Capital of
Receivable Interests or interests therein owned by, each Bank from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Seller, the Originators, the
Agent and the Banks may treat each person whose name is recorded in the Register
as a Bank under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Seller, the Collection Agent, any
Originator, or any Bank at any reasonable time and from time to time upon
reasonable prior notice. Upon its receipt of an Assignment and Acceptance
Agreement executed by an assigning Bank and an Eligible Assignee, the Agent
shall, if such Assignment and Acceptance Agreement has been completed,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Seller.

(d) Notwithstanding any other provision of this Section 10.03, any Bank may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement or under the Asset Purchase Agreement to secure obligations of
such Bank to a Federal Reserve Bank, without notice to or consent of the Seller
or the Agent; provided that no such pledge or grant of a security interest shall
release a Bank from any of its obligations hereunder or under the Asset Purchase
Agreement, as the case may be, or substitute any such pledgee or grantee for
such Bank as a party hereto or to the Asset Purchase Agreement, as the case may
be.

(e) Each Bank may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Bank Commitment and the
Receivable Interests or interests therein owned by it); provided, however, that

(i) such Bank’s obligations under this Agreement (including, without limitation,
its Bank Commitment to the Seller hereunder) shall remain unchanged,

(ii) such Bank shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations and

(iii) concurrently with such participation, the selling Bank shall sell to such
bank or other entity a participation in an equal percentage of its rights and
obligations under the Asset Purchase Agreement.

The Agent, the other Banks and the Seller shall have the right to continue to
deal solely and directly with such selling Bank in connection with such Bank’s
rights and obligations under this Agreement.

(f) This Agreement and the rights and obligations of the Agent herein shall be
assignable by the Agent and its successors and assigns.

(g) The Seller may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Agent.

(h) CAFCO may, without the consent of the Seller, sell participations to one or
more banks or other entities (each, a “Participant”) in all or a portion of its
rights and obligations hereunder (including the outstanding Receivable
Interests); provided that following the sale of a participation under this
Agreement (i) the obligations of CAFCO shall remain unchanged, (ii) CAFCO shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Seller, the Agent, and the Banks shall continue
to deal solely and directly with CAFCO in connection with CAFCO’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
CAFCO sells such a participation shall provide that the Participant shall not
have any right to direct the enforcement of this Agreement or the other
Transaction Documents or to approve any amendment, modification or waiver of any
provision of this Agreement or the other Transaction Documents; provided that
such agreement or instrument may provide that CAFCO will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(i) reduces the amount of Capital or Yield that is payable on account of any
Receivable Interest or delays any scheduled date for payment thereof or
(ii) reduces any fees payable by the Seller to the Agent (to the extent relating
to payments to the Participant) or delays any scheduled date for payment of such
fees. In the absence of such provision from any participation agreement or
instrument, the restrictions set forth in the immediately foregoing sentence
shall nevertheless apply to the rights of the applicable Participant. The Seller
acknowledges and agrees that CAFCO’s source of funds may derive in part from its
Participants. Accordingly, references in Sections 2.08, 2.09, 6.07, 9.01 and
10.04 and the other terms and provisions of this Agreement and the other
Transaction Documents to determinations, reserve and capital adequacy
requirements, expenses, increased costs, reduced receipts and the like as they
pertain to CAFCO shall be deemed also to include those of its Participants.
CAFCO or the Agent may, in connection with any such participation, disclose to
Participants and potential Participants any information relating to the Seller
or the Originators, including the Receivables, furnished to CAFCO or the Agent
by or on behalf of the Seller; provided that, prior to any such disclosure, such
Participant or potential Participant agrees to preserve the confidentiality of
any such information which is confidential in accordance with the provisions of
Section 10.06 hereof. Any interest sold by CAFCO to a Bank or its designee under
the Asset Purchase Agreement shall not be considered a participation for the
purpose of this Section 10.03(h) (and the Bank or its designee shall not be
considered a Participant as a result thereof).

SECTION 10.04. Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted under Section 9.01 hereof, the Seller agrees to pay on
demand all costs and expenses in connection with the preparation, execution,
delivery and administration (including periodic auditing and the other
activities contemplated in Section 5.02) of this Agreement, any Asset Purchase
Agreement and the other documents and agreements to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent, CNAI, CAFCO, Citibank, and their respective Affiliates
with respect thereto and with respect to advising the Agent, CNAI, CAFCO,
Citibank and their respective Affiliates as to their rights and remedies under
this Agreement, and all reasonable costs and expenses, if any (including
reasonable counsel fees and expenses), of the Agent, CNAI, the Investors, the
Banks and their respective Affiliates, in connection with the enforcement of
this Agreement and the other documents and agreements to be delivered hereunder.

(b) In addition, the Seller shall pay (i) to the extent not included in the
calculation of Yield, any and all commissions of placement agents and dealers in
respect of commercial paper notes issued to fund the purchase or maintenance of
any Receivable Interest, (ii) any and all reasonable costs and expenses of any
issuing and paying agent or other Person responsible for the administration of
CAFCO’s commercial paper program in connection with the preparation, completion,
issuance, delivery or payment of commercial paper notes issued to fund the
purchase or maintenance of any Receivable Interest, and (iii) any and all stamp
and other taxes and fees payable in connection with the execution, delivery,
filing and recording of this Agreement or the other documents or agreements to
be delivered hereunder, and agrees to save each Indemnified Party harmless from
and against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.

(c) The Seller also shall pay on demand all other costs, expenses and taxes
(excluding the cost of auditing CAFCO’s books by certified public accountants,
the cost of rating CAFCO’s commercial paper by independent financial rating
agencies, and income taxes) incurred by CAFCO or any partner of CAFCO (“Other
Costs”), including the taxes (excluding income taxes) resulting from CAFCO’s
operations, and the reasonable fees and out-of-pocket expenses of counsel for
any partner of CAFCO with respect to advising as to rights and remedies under
this Agreement, the enforcement of this Agreement or advising as to matters
relating to CAFCO’s operations; provided that the Seller and any other Persons
who from time to time sell receivables or interests therein to CAFCO (“Other
Sellers”) each shall be liable for such Other Costs ratably in accordance with
the usage under their respective facilities; and provided further that if such
Other Costs are attributable to the Seller and not attributable to any Other
Seller, the Seller shall be solely liable for such Other Costs.

SECTION 10.05. No Proceedings; Waiver of Consequential Damages. (a) Each of the
Seller, the Agent, the Collection Agent, each Originator, each Investor, each
Bank, each assignee of a Receivable Interest or any interest therein and each
entity which enters into a commitment to purchase Receivable Interests or
interests therein hereby agrees that it will not institute against CAFCO any
proceeding of the type referred to in Section 7.01(g) so long as any commercial
paper or other senior indebtedness issued by CAFCO shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such commercial paper or other senior indebtedness shall have been outstanding.

(b) Each of the Originators, the Collection Agent and the Seller agree that no
Indemnified Party shall have any liability to them or any of their
securityholders or creditors in connection with this Agreement, the other
Transaction Documents or the transactions contemplated thereby on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).

SECTION 10.06. Confidentiality. (a) The Seller, each Originator and the
Collection Agent each agrees to maintain the confidentiality of this Agreement
in communications with third parties and otherwise; provided that this Agreement
may be disclosed (i) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Agent, (ii) to the legal counsel and auditors of
the Seller, the Originators and the Collection Agent if they agree to hold it
confidential and (iii) to the extent required by applicable law or regulation or
by any court, regulatory body or agency having jurisdiction over the Seller, the
Originators or the Collection Agent (including, without limitation, the filing
of this Agreement with the SEC as an exhibit to an annual or quarterly report
under the Securities Exchange Act of 1934); and provided, further, that such
party shall have no obligation of confidentiality in respect of any information
which may be generally available to the public or becomes available to the
public through no fault of such party.

(b) Notwithstanding any other provision herein or in any other Transaction
Document, each Investor, each Bank and the Agent hereby confirms that the
Seller, the Originator and the Collection Agent (and each employee,
representative or other agent of each such party) may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction contemplated by this Agreement and the other
Transaction Documents.

SECTION 10.07. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT
THAT, PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE
EFFECT OF PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE
BANKS IN THE RECEIVABLES, AND THE PRECEDING PURCHASE AGREEMENTS ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK; PROVIDED, HOWEVER,
THAT SECTION 2.02(d) SHALL BE GOVERNED BY THE LAWS OF THE FEDERAL REPUBLIC OF
GERMANY.

SECTION 10.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 10.09. Survival of Termination. The provisions of Sections 2.08, 2.09,
6.07, 9.01, 10.04, 10.05 and 10.06 shall survive any termination of this
Agreement.

SECTION 10.10. Consent to Jurisdiction. (a) Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement or the other Transaction Documents, and each party hereto
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b) Each of the Seller, the Collection Agent and the Originators consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at its address specified in Section 10.02.
Nothing in this Section 10.10 shall affect the right of the Investors, any Bank
or the Agent to serve legal process in any other manner permitted by law.

SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.

SECTION 10.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent or the Investors could
purchase U.S. Dollars with such other currency at New York, New York on the
Business Day preceding that on which final judgment is given.

(b) The obligation of the Seller in respect of any sum due from it to the Agent
or the Investors hereunder shall, notwithstanding any judgment in a currency
other than U.S. Dollars, be discharged only to the extent that on the Business
Day following receipt by the Agent or the Investors (as the case may be) of any
sum adjudged to be so due in such other currency the Agent or the Investors (as
the case may be) may in accordance with normal banking procedures purchase U.S.
Dollars with such other currency; if the U.S. Dollars so purchased are less than
the sum originally due to the Agent or the Investors (as the case may be) in
U.S. Dollars, the Seller agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Agent or the Investors (as the case may be)
against such loss, and if the U.S. Dollars so purchased exceed the sum
originally due to the Agent or the Investors (as the case may be) in U.S.
Dollars, the Agent or the Investors (as the case may be) shall remit to the
Seller such excess.

SECTION 10.13. Acknowledgment. Each of the parties hereto acknowledges and
agrees that the amendment and restatement of the Existing RPA on the terms and
conditions set forth herein shall not in any way affect any sales, transfers,
assignments or security interest grants effected pursuant to the Original RPA or
the Existing RPA or any representations, warranties, covenants or indemnities
made by the Seller or the Collection Agent with respect to such sales,
transfers, assignments or security interest grants or any rights or remedies of
the Agent or the Investors with respect thereto. Each of the parties hereto
confirms all sales, transfers, assignments and security interests effected
pursuant to the Original RPA and the Existing RPA.

SECTION 10.14. Amendment to Fee Agreement; Termination of Undertaking Agreement.
The relevant parties hereto hereby agree that, upon the effectiveness of the
amendment and restatement of the Existing RPA pursuant to Section 3.03 hereof:

(a) the Fee Agreement shall be amended so that the reference to the Existing RPA
in the first sentence of the Fee Agreement shall be deemed to be a reference to
this Agreement, and each occurrence of the defined term “Receivables Purchase
Agreement” in the Fee Letter shall be deemed to be a reference to this
Agreement; and

(b) the relevant parties hereto agree that, upon the effectiveness of the
amendment and restatement of the Existing RPA pursuant to Section 3.03 hereof,
the Undertaking Agreement dated as of September 28, 2000 made by Ferro in favor
of the Seller shall be terminated, provided, however, that all obligations
relating to Receivables which were transferred to the Seller prior to such date
shall remain in effect and are hereby ratified and confirmed.

[Remainder of page intentionally left blank]

4

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

         
SELLER:
  FERRO FINANCE CORPORATION
 
  By: /s/ Karen Larsen
 
  Name: Karen Larsen
 
  Title: Assistant Treasurer
 
  1789 Transelco Drive, Suite A
 
  Pen Yan, NY 14527
 
  Attention: Secretary
 
  Facsimile No.: (315) 536-3826
INVESTOR:
  CAFCO, LLC
 
  By: Citicorp North America, Inc.,
 
  as Attorney-in-Fact
 
  By: /s/ Junette M. Earl
 
  Name: Junette M. Earl
 
  Title: Vice President
 
  450 Mamaroneck Avenue
 
  Harrison, N.Y. 10528
 
  Attention: Global Securitization
 
  Facsimile No. 914-899-7890
AGENT:
  CITICORPNORTH AMERICA, INC.,
 
  as Agent
 
  By: /s/ Junette M. Earl
 
  Name: Junette M. Earl
 
  Title: Vice President
 
  450 Mamaroneck Avenue
 
  Harrison, N.Y. 10528
 
  Attention: Global Securitization
 
  Facsimile No. 914-899-7890
ORIGINATOR:
  FERRO COLOR & GLASS CORPORATION
 
  By: /s/ Cynthia M. Kerker
 
  Name: Cynthia M. Kerker
 
  Title: Treasurer
 
  251 West Wylie Avenue
 
  Washington, PA 16301
 
  Attention: Treasurer
 
  Facsimile No.: (216) 875-7237
ORIGINATOR:
  FERRO PFANSTIEHL LABORATORIES, INC.
 
  By: /s/ Cynthia M. Kerker
 
  Name: Cynthia M. Kerker
 
  Title: Treasurer
 
  1219 Glen Rock Avenue
 
  Waukegan, IL 60015
 
  Attention: Treasurer
 
  Facsimile No.: (216) 875-7237

5

          FERRO CORPORATION     By: /s/ Cynthia M. Kerker     Name:     Cynthia
M. Kerker     Title:     Treasurer     1000 Lakeside Avenue ORIGINATOR AND
Cleveland, OH 44114 COLLECTION AGENT: Attention: Treasurer     Facsimile No.:
(216) 875-7237 BANK:   CITIBANK, N.A.     By: /s/ Junette M. Earl     Name:    
Junette M. Earl     Title:     Vice President     Percentage: 100%     450
Mamaroneck Avenue     Harrison, NY 10528       Attention: Global Securitization
    Facsimile No. (914) 899-7890

6

Schedule II

Credit and Collection Policy

[See attached]
Schedule III-A

Approved OECD Countries



1.   United Kingdom



2.   Germany



3.   Netherlands



4.   Ireland



5.   Belgium



6.   France



7.   Italy



8.   Australia



9.   Japan



10.   Austria



11.   Switzerland



12.   Sweden



13.   Spain



14.   New Zealand



15.   Norway



16.   Denmark

7





Schedule III-B

Other Approved Jurisdictions



1.   South Korea



2.   Mexico



3.   Hungary



4.   Czech Republic



5.   Taiwan



6.   Israel



7.   Hong Kong



8.   Singapore



9.   Malaysia



10.   Slovenia

8





SCHEDULE IV

Seller UCC Information

     
Name:
  Ferro Finance Corporation
Address:
  1789 Transelco Drive, Suite A
Pen Yan, NY 14527
Jurisdiction of Organization:
  Ohio
UCC Filing Office:
  Ohio Secretary of State

9

ANNEX G

Form of Collateral Advance Account Agreement

ACCOUNT CONTROL AGREEMENT

(Collateral Advance Account)

     , 200_

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

     
Re:
  Account:     (the “Account”)
 
   
 
  Ferro Finance Corporation (the “Seller”)
 
   

Ladies and Gentlemen:

Reference is hereby made to that certain Second Amended and Restated Receivables
Purchase Agreement dated as of April 1, 2008 among Ferro Corporation (“Ferro”),
Ferro Color & Glass Corporation (“Ferro Color”), Ferro Pfanstiehl Laboratories,
Inc. (“FPL”), Citibank, N.A., the Agent and the Seller (as such terms are herein
defined) and the other parties thereto from time to time, as the same may be
amended, supplemented, restated or otherwise modified from time to time,
pursuant to which this Account Control Agreement (Collateral Advance Account) is
made and entered into. In connection with certain transactions pursuant to which
the Seller has acquired, directly or indirectly, certain accounts receivable
(collectively, the “Receivables”) from Ferro, Ferro Color and FPL, and assigned
undivided percentage interests in the Receivables to Citicorp North America,
Inc., as agent (the “Agent”), the Seller, the Agent and you hereby acknowledge
that Ferro (in its capacity as collection agent for the Agent) has established
the Account in the name of the Seller, and the Seller has granted to the Agent,
a security interest in, and exclusive control and irrevocable authority over,
the Account. Pursuant to this Agreement, the Seller and the Agent desire to
perfect the Agent’s security interest in the Account by providing the Agent with
“control” (as such term is defined in Article 9 of the Uniform Commercial Code)
of the Account.

In connection with the foregoing, each of Ferro, the Seller and the Agent hereby
instruct you to transfer all funds deposited in the Account pursuant to
instructions given to you by the Agent from time to time. Each of Ferro, the
Seller, the Agent and you agree that from and after the date hereof you will
comply with all such instructions given to you by the Agent and directing
disposition of such funds in the Account without further consent by either of
Ferro or the Seller.

In accordance with the preceding paragraph, the Agent hereby instructs you that
from and after the date hereof unless and until the Agent notifies you to the
contrary pursuant to a notice of effectiveness substantially in the form of
Attachment I hereto, you shall make such transfers from the Account at such
times and in such manner as Ferro, in its capacity as collection agent for the
Agent, shall from time to time instruct (and such instructions may include an
instruction to sweep funds on deposit in the Account pursuant to the Sweep
Surplus Cash Management Agreement attached hereto as Attachment II). You are
hereby further instructed, in each case, from and after the date hereof,
(i) that the Account will be entitled “Citicorp North America, Inc., as Agent —
Collateral Advance Account for the Ferro Receivables Purchase Agreement” and
(ii) to permit Ferro (in its capacity as collection agent for the Agent), the
Seller and the Agent to obtain upon request any information relating to the
Account, including, without limitation, any information regarding the balance of
or activity in the Account.

The Agent acts as agent for persons having a continuing interest in all of the
monies, checks and other items of payment and their proceeds and all monies and
earnings, if any, thereon in the Account, and you shall be the Agent’s agent for
the purpose of holding and collecting such property. From and after the date
hereof, the monies, checks, instruments and other items of payment mailed to,
and the funds deposited into, the Account will not be subject to deduction,
set-off, banker’s lien, security interest or any other right in favor of any
person other than the Agent, except that (a) you may set off (i) all amounts due
to you in respect of your customary fees and expenses for the routine
maintenance and operation of the Account, (ii) the face amount of any checks or
other items credited to the Account and thereafter returned for any reason and
(iii) any funds credited to the Account in error, and (b) you may have a right
of setoff, security interest or other lien in the funds deposited in the Account
so long as such right of setoff (for amounts other than those described in the
preceding clause (a)), security interest or other lien is in all respects junior
and subordinate to that of the Agent and may not be exercised without the prior
consent of the Agent.

This Agreement may not be terminated at any time by any of Ferro, the Seller or
you, without the prior written consent of the Agent; provided, that you or the
Agent may terminate this Agreement upon sixty (60) days’ prior written notice to
the other parties. Upon any such termination, you shall transfer all funds in
the Account to such account as has been designated by the Agent (the “Designated
Account”) and keep the Account open for the limited purpose of accepting wire
transfers during the 60-day period following such termination, any such funds
received by you to be promptly transferred to the Designated Account. The Seller
agrees to pay you on demand your reasonable costs and expenses incurred in
complying with the provisions of the preceding sentence, and in the event the
Seller does not so pay you, the Agent shall pay such costs and expenses within
30 days after its receipt of notice from you thereof, and the Seller shall
promptly reimburse the Agent for any such payment. Following the 60-day period
referred to in the second preceding sentence, you may close the Account. Neither
this Agreement nor any provision hereof may be changed, amended, modified or
waived orally but only by an instrument in writing signed by the Agent, you,
Ferro, and the Seller.

You shall not assign or transfer your rights or obligations hereunder (other
than to the Agent) without the prior written consent of the Agent and the Seller
except that you may assign such rights or obligations to any of your affiliates,
provided, you furnish Ferro, the Seller and the Agent with prompt written notice
thereof. Subject to the preceding sentence, this Agreement shall be binding upon
each of the parties hereto and their respective successors and assigns, and
shall inure to the benefit of, and be enforceable by, the Agent, each of the
parties hereto and their respective successors and assigns.

You will not be liable to Ferro, the Seller or the Agent for any expense, claim,
loss, damage or cost (“Damages”) arising out of or relating to your performance
under this Agreement other than those Damages which result directly from your
acts or omissions constituting gross negligence or intentional misconduct,
subject to the limits in the next succeeding sentence. Your liability is limited
to direct money Damages actually incurred in an amount not exceeding the
compensation for the services referred to herein during the month in which such
acts or omissions occurred.

In no event will you be liable for any special, indirect, exemplary or
consequential damages, including but not limited to lost profits.

You will be excused from failing to act or delay in acting, and no such failure
or delay shall constitute a breach of this Agreement or otherwise give rise to
any liability of yours, if (i) such failure or delay is caused by circumstances
beyond your reasonable control, including but not limited to legal constraint,
emergency conditions, action or inaction of governmental, civil or military
authority, fire, strike, lockout or other labor dispute, war, riot, theft,
flood, earthquake or other natural disaster, breakdown of public or private or
common carrier communications or transmission facilities, equipment failure, or
act, negligence or default of Ferro, the Seller or the Agent or (ii) such
failure or delay resulted from your reasonable belief that the action would have
violated any guideline, rule or regulation of any governmental authority.

Ferro hereby agrees to indemnify you against, and hold you harmless from, any
and all liabilities, claims, costs, expenses and damages of any nature
(including but not limited to allocated costs of staff counsel, other reasonable
attorney’s fees and any fees and expenses incurred in enforcing this Agreement)
in any way arising out of or relating to disputes or legal actions concerning
this Agreement, the Account, or any money, check, instrument or other form of
payment deposited or credited thereto. This paragraph does not apply to any cost
or damage attributable to your gross negligence or intentional misconduct. The
obligations of Ferro under this paragraph shall survive termination of this
Agreement. You agree to notify the Seller, Ferro and the Agent in writing as
soon as reasonably practicable after receipt by you of written notice of the
commencement of any suit, proceeding or other action by a third party if a claim
for indemnification in respect thereof may be made by you against Ferro under
this paragraph; provided, however, that your failure to so notify the Seller and
Ferro shall not in any way affect the obligations of Ferro or your rights under
this paragraph.

Each party hereto hereby represents (solely as to itself) that the person
signing this Agreement on its behalf is duly authorized by it to so sign.

You hereby represent that you have not, prior to the date hereof, entered into
any agreement (unless such agreement has been terminated on or prior to the date
hereof) pursuant to which you agreed that you would comply with instructions of
any person (other than the Agent) directing disposition of the funds in the
Account without further consent by Ferro or the Seller.

You agree to give the Agent and the Seller prompt notice if the Account becomes
subject to any writ, judgment, warrant of attachment, execution or similar
process.

You (in your capacity as the bank maintaining the Account, and not in any other
capacity) agree that, prior to the date which is one year and one day after
payment in full of all outstanding obligations of the Seller under the
transactions referred to in the first paragraph of this Agreement, you will not
institute against, or join any other person in instituting against, the Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other similar proceeding under the laws of the United States or
any state of the United States.

Any notice, demand or other communication required or permitted to be given
hereunder shall be in writing and may be personally served, telecopied or sent
by courier service or United States mail and shall be deemed to have been given
when received. For the purposes hereof, the addresses of the parties hereto
shall be as set forth below each party’s name below, or, as to each party, at
such other address as may be designated by such party in a written notice to
each other party.

This Agreement shall, in accordance with Section 5-1401 of the General
Obligations Law of the State of New York, be governed by, and construed in
accordance with, the law of the State of New York. Your jurisdiction for
purposes of Part 3 of UCC Article 9 is the State of New York.

[Remainder of page intentionally left blank]

10 Please agree to the terms of, and acknowledge receipt of, this Agreement by
signing in the space provided below.

Very truly yours,

FERRO FINANCE CORPORATION

By:
Name:
Title:


1789 Transelco Drive, Suite A
Pen Yan, NY 14527
Facsimile No.: (315) 536-3826

FERRO CORPORATION

By:
Name:
Title:


1000 Lakeside Avenue
Cleveland, OH 44114
Facsimile No. (216) 875-7237

11

CITICORP NORTH AMERICA, INC.,

as Agent

By:
Name:
Title:


450 Mamaroneck Avenue
Harrison, N.Y. 10528
Attention: Global Securitization
Facsimile No. 914-899-7890

12

ACKNOWLEDGED AND AGREED:

CITIBANK, N.A.

By:
Name:
Title:


Date:

388 Greenwich Street

New York, NY 10013

Attention:

13

Telecopy #:ATTACHMENT I

ACCOUNT CONTROL AGREEMENT

[FORM OF NOTICE OF EFFECTIVENESS]

          VIA FACSIMILE TRANSMISSION

TO:
DATED:
ATTENTION:
 
  Citibank, N.A.
[Date]


 
       
 
  Re:   Account No.       (the “Account”)
 
       

Gentlemen:

Pursuant to the Account Control Agreement among Ferro Finance Corporation, Ferro
Corporation, us and you, dated as of      , 200     (the “Agreement”), we hereby
notify you, effective as of the date of your receipt of this notice, to transfer
at the close of each business day all funds deposited and collected in the
Account to account number      at      or such other account as we may notify
you from time to time.

CITICORP NORTH AMERICA, INC.,

as Agent

By:
Name:
Title:


ACKNOWLEDGED AND AGREED:

Citibank, N.A.

By:
Name:
Title:


Date:

388 Greenwich Street

New York, NY 10013

Attention:

Telecopy #:

003554, 000006, 102177287

14